ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE

(FEDERAL REPUBLIC OF GERMANY v. ICELAND)

MERITS

JUDGMENT OF 25 JULY 1974

1974

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(REPUBLIQUE FEDERALE D’ALLEMAGNE c. ISLANDE)

FOND

ARRET DU 25 JUILLET 1974
Official citation:

Fisheries Jurisdiction (Federal Republic of Germany v. Iceland),
Merits, Judgment, I.C.J. Reports 1974, p. 175.

Mode officiel de citation:

Compétence en matière de pêcheries (République fédérale d’ Allemagne
c. Islande), fond, arrêt, C.I.J. Recueil 1974, p. 175.

 

Sales number
NO de vente: 396

 

 

 
25 JULY 1974

JUDGMENT

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY v. ICELAND)
MERITS

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(REPUBLIQUE FEDERALE D’ALLEMAGNE c. ISLANDE)
FOND

25 JUILLET 1974
ARRET
175

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1974

25 juillet 1974

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES
(RÉPUBLIQUE FÉDÉRALE D'ALLEMAGNE c. ISLANDE)

FOND

Défaut de comparution d’une des Parties — Article 53 du Statut.

Historique du différend — Compétence de la Cour — Effet de la décision
antérieure sur cette compétence — Interprétation de la clause compromissoire.

Règlement islandais du 14 juillet 1972 — Extension par l'Etat riverain de sa
compétence en matière de pêcheries jusqu’à 50 milles à partir des lignes de base
entourant ses côtes — Cette extension est contestée comme contraire au droit
international — Le droit de la mer — Conférences de Genève de 1958 et 1960 —
Notions de zone de pêche et de droits préférentiels d’un Etat riverain spécialement
tributaire de ses pécheries côtières — La pratique des Etats — Dépendance excep-
tionnelle de l'Islande à l'égard des pêcheries — Besoins de conservation — Les
droits préférentiels ne justifient pas l'abolition des droits concurrents d’autres Etats
qui pratiquent la pêche — Droits historiques de la République fédérale d’Alle-
magne — Le règlement du 14 juillet 1972 n'est pas opposable à la République
fédérale — Conciliation des droits préférentiels de [ Etat riverain et des droits
d’autres Etats se livrant à la pêche — Obligation de réexaminer les mesures de
conservation des ressources halieutiques — Des négociations sont nécessaires
pour arriver à une solution équitable — L'obligation de négocier découle de la
nature des droits respectifs des Parties — Divers facteurs présentant de l'intérêt
pour les négociations — Position des Parties jusqu’à l'issue des négociations.

Demande en réparation du fait de la gêne apportée aux navires de pêche
— Compétence de la Cour — Conclusion présentée sous une forme abstraite
— Nécessité de soumettre une conclusion concrète concernant l'existence et le
montant des préjudices — Impossibilité de formuler une constatation générale
de responsabilité en l’espèce.

ARRÊT

Présents: M. LACHS, Président; MM. Forster, GROS, BENGZON, PETREN,
ONYEAMA, DILLARD, IGNACIO-PINTO, DE CASTRO, Morozov,
JIMENEZ DE ARECHAGA, sir Humphrey WALDocKk, MM. NAGENDRA
SINGH, RUDA, juges; M. AQUARONE, Greffier.

4

1974
25 juillet
Rôle général
n° 56
COMPÉTENCE PÊCHERIES (ARRÊT) 176

En l'affaire de la compétence en matière de pêcheries,
entre

la République fédérale d’ Allemagne,
représentée par

M. G. Jaenicke, professeur de droit international à l’Université de Franc-
fort-sur-le-Main,

comme agent et conseil,
assisté par

M. D. von Schenck, chef du département juridique, ministère des Affaires
étrangères,

M. G. Môcklinghoff, ministère de l’Alimentation, de l’Agriculture et des
Forêts,

M. C. A. Fleischhauer, ministère des Affaires étrangères,

M. D. Boos, ministère de I’ Alimentation, de l’Agriculture et des Forêts,

M. Kaufmann-Biihler, ministère des Affaires étrangères,

comme conseils et conseillers,

et par

M. Arno Meyer, Institut fédéral de recherches sur la pêche,
comme conseil et expert,

et

la République d'Islande,

La Cour,
ainsi composée,
rend l'arrêt. suivant:

1. Par lettre du 26 mai 1972 reçue au Greffe de la Cour le 5 juin 1972, le
secrétaire d’Etat aux Affaires étrangères de la République fédérale d’Alle-
magne a transmis au Greffier une requête introduisant une instance contre la
République d'Islande au sujet d’un différend portant sur l’extension de la
compétence islandaise en matière de pêcheries à laquelle le Gouvernement
islandais se proposait de procéder.

2. Conformément à l’article 40, paragraphe 2, du Statut, la requéte a été
immédiatement communiquée au Gouvernement islandais. Conformément
au paragraphe 3 du même article, les autres Etats admis à ester devant la
Cour ont été informés de la requête.

3. Par lettre du 27 juin 1972 reçue au Greffe le 4 juillet 1972, le ministre des
Affaires étrangères d’Islande a fait notamment savoir à la Cour que le Gou-
vernement islandais n’était pas disposé à lui attribuer compétence et ne
désignerait pas d’agent.

4. Le 21 juillet 1972, l’agent de la République fédérale d’Allemagne a
déposé au Greffe une demande en indication de mesures conservatoires en
vertu de l’article 41 du Statut et de l’article 61 du Règlement de la Cour
adopté le 6 mai 1946. Par ordonnance du 17 août 1972, la Cour a indiqué
certaines mesures conservatoires en l’affaire et, par une nouvelle ordonnance

5
COMPÉTENCE PÊCHERIES (ARRÊT) 177

du 12 juillet 1973, elle a confirmé que ces mesures, sous les réserves indiquées
dans le texte, resteraient en vigueur jusqu’à ce qu’elle ait rendu son arrêt
définitif en l’affaire.

5. Par ordonnance du 18 août 1972, la Cour, considérant qu’il était néces-
saire de régler en premier lieu la question de sa compétence en l’affaire, a
décidé que les premières pièces écrites porteraient sur la question de la com-
pétence de la Cour pour connaître du différend et a fixé la date d’expiration
des délais pour le dépôt du mémoire du Gouvernement de la République
fédérale d'Allemagne et du contre-mémoire du Gouvernement islandais. Le
mémoire du Gouvernement de la République fédérale a été déposé dans le
délai prescrit et il a été communiqué au Gouvernement islandais; le Gouver-
nement islandais n’a pas déposé de contre-mémoire. Les Parties ayant été
dûment averties, une audience publique a été tenue le 8 janvier 1973, durant
laquelle la Cour a entendu le Gouvernement de la République fédérale
d’Allemagne plaider sur la question de la compétence de la Cour; le Gouver-
nement islandais n’était pas représenté à l’audience.

6. Par arrêt du 2 février 1973, la Cour a dit qu’elle avait compétence pour
connaître de la requête déposée par la République fédérale d'Allemagne et
statuer sur le fond du différend.

7. Par ordonnance du 15 février 1973, la Cour a fixé des délais pour le
dépôt des pièces écrites sur le fond, à savoir le 1er août 1973 pour le mémoire
du Gouvernement de la République fédérale d’ Allemagne et le 15 janvier 1974
pour le contre-mémoire du Gouvernement islandais. Le mémoire du Gouver-
nement de la République fédérale a été déposé dans le délai prescrit et il a été
communiqué au Gouvernement islandais; le Gouvernement islandais n’a
pas déposé de contre-mémoire.

8. Par lettre du Greffier en date du 17 août 1973, l'agent de la République
fédérale d'Allemagne a été invité à soumettre à la Cour toutes observations
que le Gouvernement de la République fédérale souhaiterait présenter sur la
question d’une éventuelle jonction de la présente instance avec celle que le
Royaume-Uni a introduite contre la République d’Islande par une requête
déposée le 14 avril 1972 (rôle général n° 55); l'agent a été informé que la Cour
avait fixé au 30 septembre 1973 la date d’expiration du délai dans lequel les-
dites observations devraient être déposées. Par lettre du 25 septembre 1973,
Pagent de la République fédérale a présenté les observations de son gouver-
nement sur la question de l’éventuelle jonction des deux affaires de la com-
pétence en matière de pêcheries. Le Gouvernement islandais a été informé de
l'invitation à présenter des observations sur une éventuelle jonction adressée à
la République fédérale, mais il n’a fait parvenir à la Cour aucun commentaire.
Le 17 janvier 1974, la Cour a décidé, par neuf voix contre cinq, de ne pas
joindre la présente affaire à celle que le Royaume-Uni a introduite contre la
République d'Islande. La Cour s’est ainsi prononcée parce qu’elle a consi-
déré que, si les questions juridiques essentielles semblaient identiques dans
les deux affaires, il existait des divergences quant à la position et aux conclu-
sions des deux demandeurs et qu’une jonction aurait été contraire à leurs
vœux. Elle a décidé de tenir des audiences publiques se faisant suite immédia-
tement dans les deux affaires.

9. Les Parties ayant été dûment averties, des audiences publiques ont eu
lieu les 28 mars et 2 avril 1974, durant lesquelles la Cour a entendu l'agent et
conseil et un conseil et expert du Gouvernement de la République fédérale
sur le fond de l'affaire; le Gouvernement islandais n'était pas représenté aux

6
COMPÉTENCE PÊCHERIES (ARRÊT) 178

audiences. Plusieurs membres de la Cour ont posé des questions à l’agent de
la République fédérale pendant la procédure orale et les réponses ont été
données soit oralement en audience soit par écrit. Copie des comptes rendus
d’audiences ainsi que des réponses écrites aux questions a été transmise au
Gouvernement islandais.

10. La Cour ne compte sur le siège aucun juge de la nationalité de l’une ou
l’autre Partie. Toutefois, le Gouvernement islandais n’a pas manifesté l’inten-
tion de se prévaloir du droit que lui confère l’article 31, paragraphe 3, du
Statut de la Cour et, dans la phase actuelle de la procédure, l’agent de la
République fédérale d'Allemagne a informé la Cour, dans la lettre précitée
du 25 septembre 1973, que, le Gouvernement islandais se refusant toujours à
prendre part à l’instance et à se prévaloir de la faculté de désigner un juge
ad hoc pour siéger en l’affaire, le Gouvernement de la République fédérale ne
croyait pas devoir insister pour désigner un juge ad hoc tant que cette situation
persisterait.

11. Les Gouvernements de l’Argentine, de l'Australie, de l'Inde, de la
Nouvelle-Zélande, du Royaume-Uni et du Sénégal ont demandé que les
pièces de la procédure écrite en l’affaire soient tenues à leur disposition confor-
mément à l’article 44, paragraphe 2, du Règlement de la Cour. Les Parties
ayant indiqué qu'elles ne s’y opposaient pas, il a été décidé de faire droit à ces
demandes. En application de l’article 44, paragraphe 3, du Règlement, les
pièces de la procédure écrite ont, avec l’assentiment des Parties, été rendues
accessibles au public à dater de l’ouverture de la procédure orale.

12. Dans la procédure écrite, les conclusions ci-après ont été déposées au
nom du Gouvernement de la République fédérale d'Allemagne:

dans la requête:

« La République fédérale d'Allemagne demande qu’il plaise à ia Cour
dire et juger:

a) que l’élargissement unilatéral par l'Islande de sa zone de compétence
exclusive sur les pêcheries jusqu’à 50 milles marins à partir des lignes
de base actuelles, et cela à dater du 1° septembre 1972 — élargisse-
ment décidé par le Parlement (Althing) et le Gouvernement islandais
et notifié par le ministre des Affaires étrangères d'Islande à la Répu-
blique fédérale d'Allemagne dans un aide-mémoire remis à son
ambassadeur à Reykjavik le 24 février 1972 — serait dépourvu de
fondement en droit international et n’est donc pas opposable à la
République fédérale d'Allemagne et à ses navires de pêche;

b) que si l'Islande, en tant qu’Etat riverain essentiellement tributaire des
pêcheries côtières, établit que des mesures spéciales de conservation
des pêcheries sont nécessaires dans les eaux adjacentes à ses côtes
mais au-delà de la zone exclusive de pêche prévue dans l'échange de
notes de 1961, de telles mesures de conservation, pour autant qu'elles
portent atteinte aux pêcheries de la République fédérale d’ Allemagne,
ne peuvent être prises, en droit international, au moyen d’un élargis-
sement décidé unilatéralement par l’Islande de sa compétence en
matière de pêcheries et doivent l’être au moyen d’un accord conclu
sur le plan bilatéral ou dans un cadre multilatéral entre la République
fédérale d'Allemagne et l’Islande. »

7
COMPETENCE PECHERIES (ARRÊT) 179

dans ie mémoire sur le fond:
« Plaise à la Cour dire et juger:

1. Que l'élargissement unilatéral par l’Islande de sa zone de compétence
exclusive sur les pêcheries jusqu’à 50 milles marins à partir des lignes
de base actuelles, mis en vigueur par le règlement n° 189/1972 pris par
le ministre islandais des pêcheries le 14 juillet 1972, n’a aucun fonde-
ment en droit international à l’encontre de la République fédérale
d’Allemagne et n’est donc pas opposable à la République fédérale
d’Allemagne ni aux navires de pêche qui y sont immatriculés.

2. Que le règlement islandais n° 189/1972 pris par le ministre islandais
des pêcheries le 14 juillet 1972, et tout autre règlement qui pourrait
être adopté par l’Islande pour donner effet à la prétention islandaise à
une zone exclusive de pêche de 50 milles, ne doit faire l’objet d’aucune
mesure d’application prise à l’encontre de la République fédérale
d'Allemagne, des navires qui y sont immatriculés, de leur équipage et
de toute personne intéressée à l’activité de pêche de ces navires.

3, Que si l’Islande, en tant qu’Etat riverain spécialement tributaire de la
pêche, établit que des mesures de conservation de stocks de poisson
sont nécessaires dans les eaux adjacentes à ses côtes mais au-delà des
limites de la juridiction islandaise convenues dans l’échange de notes
du 19 juillet 1961, ces mesures de conservation, pour autant qu’elles
affectent les opérations de pêche des navires immatriculés dans la
République fédérale d'Allemagne, ne peuvent être prises au moyen
d’un élargissement décidé unilatéralement par l'Islande de sa com-
pétence en matière de pêcheries mais doivent l’être au moyen d’un
accord conclu entre les Parties, sur le plan bilatéral ou dans un cadre
multilatéral en tenant dûment compte de la dépendance spéciale de
VIslande à l’égard de la pêche et de l’activité de pêche traditionnelle de
la République fédérale d'Allemagne dans les eaux dont il s’agit.

4. Que les actes des garde-côtes islandais visant à gêner, par la menace
ou l’emploi de la force, les navires de pêche immatriculés dans la Répu-
blique fédérale d'Allemagne ou à entraver leurs opérations de pêche
sont contraires au droit international et que l’Islande doit à ce titre
réparation à la République fédérale d'Allemagne. »

13. A l’audience du 28 mars 1974, l'agent de la République fédérale
d’Allemagne a donné lecture des conclusions finales de son gouvernement en
l'affaire; ces conclusions étaient identiques à celles qui figuraient dans le
mémoire et sont reproduites ci-dessus.

14. Aucune pièce écrite n’a été déposée par le Gouvernement islandais, qui
n'était pas non plus représenté à la procédure orale, et aucune conclusion n’a
donc été prise en son nom. Toutefois l’attitude du Gouvernement islandais a
été définie dans la lettre précitée du ministre des Affaires étrangères d’Islande
en date du 27 juin 1972, à savoir que le 5 juin 1972 (date du dépôt de la
requête) la Cour ne pouvait trouver dans son Statut aucun fondement pour
l’exercice de sa compétence en l'affaire et que le Gouvernement islandais
n'était pas disposé à lui attribuer compétence. Après que, par son arrêt du
2 février 1973, la Cour se fut déclarée compétente pour statuer sur le fond du
différend, le ministre des Affaires étrangères d’Islande lui a fait savoir ce qui
suit par lettre du 11 janvier 1974:

« Au sujet du délai fixé par la Cour pour le dépôt de contre-mémoires
par le Gouvernement islandais, j’ai l'honneur de porter à votre connais-

8
COMPÉTENCE PÊCHERIES (ARRÊT) 180

sance que la position du Gouvernement islandais en ce qui concerne les
instances reste inchangée et que, par conséquent, aucun contre-mémoire
ne sera déposé. Pour autant, le Gouvernement islandais n’accepte ni
n’admet aucun des faits énoncés, ni aucune des allégations ou thèses
juridiques présentées dans les mémoires qu’ont déposés les Parties in-
téressées. »
*
* *

15. L’Islande n’a pris part 4 aucune phase de la présente instance. Par
sa lettre précitée du 27 juin 1972, le Gouvernement islandais a informé la
Cour qu’il considérait l’échange de notes intervenu entre lui-même et le
Gouvernement de la République fédérale d'Allemagne le 19 juillet 1961
comme caduc; qu’à son avis la Cour ne pouvait trouver dans son Statut
aucun fondement pour l'exercice de sa compétence en l'affaire; que, con-
sidérant que les intérêts vitaux du peuple islandais étaient en jeu, il
n’était pas disposé à attribuer à la Cour compétence dans une affaire qui
concernerait l'étendue des pêcheries islandaises; et qu’il ne serait pas
désigné d’agent pour représenter le Gouvernement islandais. Ultérieure-
ment, le Gouvernement islandais ne s’est pas présenté devant la Cour à
l'audience publique du 2 août 1972 consacrée à la demande en indication
de mesures conservatoires introduite par la République fédérale d’Alle-
magne; il n’a pas non plus déposé de pièces écrites, ni comparu devant la
Cour durant la procédure postérieure concernant la compétence de la
Cour pour connaître du différend. Malgré l’arrêt du 2 février 1973 par
lequel la Cour se déclarait compétente pour connaître de la requête de la
République fédérale d'Allemagne et statuer sur le fond du différend, le
Gouvernement islandais n’a pas changé d’attitude quant à la suite de
l'instance. Dans sa lettre du 11 janvier 1974 il a informé la Cour qu'il ne
déposerait pas de contre-mémoire. Il n’a pas en effet soumis de pièce
écrite et n’a pas comparu devant la Cour aux audiences publiques consa-
crées au fond du différend. Dans une lettre du 14 juillet 1972, l’agent de
la République fédérale, rappelant la lettre précitée du ministre des
Affaires étrangères d’Islande en date du 27 juin 1972, a déclaré que:

«le Gouvernement de la République fédérale d’ Allemagne se prévaut
pour sa part du droit que lui confère l’article 53 du Statut de la Cour
de demander à celle-ci de bien vouloir poursuivre l’examen de
l'affaire et lui adjuger ses conclusions le moment venu ».

Lors des audiences sur le fond, l’agent de la République fédérale a attiré
l'attention sur le fait qu’aucun représentant du défendeur ne se trouvait
devant la Cour; il a présenté en terminant les conclusions finales de la
République fédérale d'Allemagne sur le fond du différend, afin que la
Cour se prononce.

16. La Cour est donc dans la situation envisagée à l’article 53, para-
graphe 1, de son Statut, qui dispose: «Lorsqu’une des parties ne se pré-
sente pas, ou s’abstient de faire valoir ses moyens, l’autre partie peut

9
COMPÉTENCE PÊCHERIES (ARRÊT) 181

demander à la Cour de lui adjuger ses conclusions. » Le paragraphe 2 de
cet article ajoute toutefois: «La Cour, avant d’y faire droit, doit s’assurer
non seulement qu’elle a compétence aux termes des articles 36 et 37, mais
que les conclusions sont fondées en fait et en droit. »

17. La présente affaire est axée essentiellement sur des questions de
droit international et, sauf sur un point particulier qui sera traité plus
loin à part (paragraphes 71 à 76), les faits que la Cour doit examiner
pour statuer sur les conclusions du demandeur ou bien ne sont pas
controversés ou bien sont attestés par des documents. Ceux-ci émanent en
partie du Gouvernement islandais, n’ont fait l’objet d’aucune contesta-
tion particulière et leur exactitude ne semble pas devoir soulever de
doutes. Certes le Gouvernement islandais a déclaré dans sa lettre précitée
du 11 janvier 1974 qu’il «n'accepte ni n’admet aucun des faits énoncés, ni
aucune des allégations ou thèses juridiques présentées dans les mémoires
qu'ont déposés les Parties intéressées » (les italiques sont de la Cour).
Mais cette déclaration de non-acceptation et de non-acquiescement,
formulée en termes généraux, ne saurait suffire à remettre en question des
faits qui semblent corroborés par des documents et ne saurait modifier
ni la position de la partie demanderesse ni celle de la Cour, qui reste tenue
d’appliquer les dispositions de l’article 53 du Statut.

18. Il est regrettable que le Gouvernement islandais ne se soit pas
présenté pour exposer ses objections ou formuler ses observations au sujet
des arguments et des thèses juridiques du demandeur. La Cour, en tant
qu’organe judiciaire international, n'en est pas moins censée constater le
droit international et, dans une affaire relevant de l’article 53 du Statut
comme dans toute autre, est donc tenue de prendre en considération de sa
propre initiative toutes les règles de droit international qui seraient per-
tinentes pour le règlement du différend. La Cour ayant pour fonction de
déterminer et d'appliquer le droit dans les circonstances de chaque espèce,
la charge d’établir ou de prouver les règles de droit international ne saurait
être imposée à l’une ou l’autre Partie, car le droit ressortit au domaine de
la connaissance judiciaire de la Cour. Pour préciser le droit applicable à
la présente affaire, la Cour a examiné non seulement les arguments
juridiques développés par le demandeur mais aussi ceux qui étaient
exposés dans les diverses communications à elle adressées par le Gouver-
nement islandais et dans des documents qui lui ont été présentés. La
Cour a donc tenu compte de la position juridique de chacune des Parties.
Elle a été aidée en outre par les réponses que le demandeur a données,
oralement et par écrit, aux questions posées par des membres de la Cour
pendant la procédure orale. Il convient de souligner qu’en appliquant
l'article 53 du Statut en l'espèce la Cour a fait preuve d’une particulière
circonspection et d’une attention toute spéciale, étant donné l'absence de
l'Etat défendeur.

19. En conséquence, aux fins de l’article 53 du Statut et sous réserve
des questions mentionnées aux paragraphes 71 à 76 ci-après, la Cour se
considère en possession des éléments dont elle a besoin pour dire si les

10
COMPÉTENCE PÊCHERIES (ARRÊT) 182

conclusions du demandeur sont bien fondées en fait et en droit, et c’est ce
qu’elle doit faire maintenant. Cependant, avant de poursuivre, elle croit
devoir rappeler brièvement l’historique du présent différend.

20. En 1948 l’Althing (Parlement islandais) a adopté une loi intitulée
«Loi concernant la conservation scientifique des pêcheries du plateau
continental», où figuraient notamment les dispositions suivantes:

«Article premier

Le ministère des Pêcheries établira par voie de règlement, dans les
limites du plateau continental islandais, des zones de conservation
définies dans lesquelles les pêcheries seront intégralement réglemen-
tées et contrôlées par l'Islande; étant entendu, toutefois, que les
mesures de conservation actuellement en vigueur ne seront en aucune
façon réduites. Le ministère prendra en outre les règlements néces-
saires afin de protéger les lieux de pêche à l’intérieur desdites zones...

Article 2

Les règlements pris en vertu de l’article premier de la présente loi
ne seront mis en application que dans la mesure compatible avec les
accords avec d’autres pays auxquels I’Islande est ou pourrait devenir
partie.»

21. Le Gouvernement islandais a expliqué la loi de 1948 dans l'exposé
des motifs qui accompagnait le projet de loi soumis à l’Althing, disant
notamment:

«On sait que l’économie de l’Islande repose presque uniquement
sur la pêche au voisinage de ses côtes. C’est la raison pour laquelle le
peuple islandais s’est vivement inquiété de l’appauvrissement pro-
gressif des lieux de pêche. Autrefois, lorsque les engins de pêche
étaient beaucoup moins perfectionnés qu'aujourd'hui, la question se
posait sous un jour différent et le droit de réserver à l'Islande l’ex-
clusivité de la pêche au voisinage de ses côtes s’exerçait beaucoup
plus loin que ne l’admet la pratique généralement adoptée depuis
1900. Ll semble cependant évident qu’il faudrait accroître les mesures
de protection des pêcheries en fonction de l'efficacité grandissante
des engins de pêche.

Pour ce qui est de la compétence des Etats sur les lieux de pêche,
deux méthodes ont été adoptées. Certains Etats ont procédé à la
détermination des limites de leurs eaux territoriales, en particulier
du point de vue de la pêche. D’autres, en revanche, ont laissé ouverte

11
COMPÉTENCE PÊCHERIES (ARRÊT) 183

la question des eaux territoriales, se contentant d'affirmer leur droit
exclusif sur les pêcheries sans se référer à la mer territoriale. De ces
deux méthodes, c’est la seconde qui semble la plus naturelle, compte
tenu du fait que certaines considérations découlant de la notion
d’«eaux territoriales » n’ont aucun rapport avec la question d’un
droit de pêche exclusif et qu’il y a donc des inconvénients sérieux à
examiner ensemble les deux questions. »

22. L’Islande n’avait encore pris aucune mesure pour mettre en applica-
tion la loi de 1948 au-dela de sa zone de compétence de 3 milles en matiére
de pêche lorsque la Cour a rendu, en 1951, son arrêt dans l’affaire des
Pécheries entre le Royaume-Uni et la Norvège, où elle reconnaissait la
validité du systéme des lignes de base droites que la Norvége appliquait
au large de ses côtes (C.I.J. Recueil 1951, p. 116). Le 19 mars 1952
VIslande a promulgué un règlement qui prévoyait une zone de pêche
dont la limite extérieure était constituée par une ligne tracée à 4 milles au
large des lignes de base droites joignant les points extrêmes des côtes, îles
et rochers, et les points situés à l’ouverture des baies, avec pour effet
d'interdire toute pêche aux navires étrangers dans cette zone. La Répu-
blique fédérale d'Allemagne n’a élevé aucune protestation contre ce
règlement qui a pris effet le 15 mai 1952.

23. En 1958, à la suite de l’examen du rapport de la Commission du
droit international sur le droit de la mer par l’Assemblée générale des
Nations Unies, la première Conférence des Nations Unies sur le droit de
la mer a été convoquée à Genève. Cette conférence n’est cependant parve-
nue à un accord ni sur la limite de la mer territoriale ni sur la zone de
pêche exclusive; elle a adopté une résolution priant l’Assemblée générale
d’étudier l’opportunité de convoquer une deuxième Conférence sur le
droit de la mer spécialement chargée d’examiner ces questions. A la suite
de la conférence de 1958, l’Islande a annoncé le I * juin 1958 son intention
de réserver exclusivement aux pécheurs islandais le droit de pécher dans
une zone s’étendant jusqu’à 12 milles des lignes de base et d’élargir aussi
la zone de péche en modifiant ces lignes de base, puis a promulgué le 30
juin 1958 un nouveau « Règlement relatif aux limites de pêche au large de
l'Islande ». L’article premier portait la nouvelle limite de pêche au large de
lislande à 12 milles à partir de nouvelles lignes de base définies dans ledit
article et l’article 2 interdisait toute pêche aux navires étrangers à l’inté-
rieur de cette nouvelle limite. L'article 7 déclarait expressément que le
règlement était promulgué conformément à la loi de 1948 concernant la
conservation scientifique des pêcheries du plateau continental.

24. La République fédérale d'Allemagne n’a pas reconnu la validité
de ce nouveau règlement et a fait connaître sa position au Gouvernement
islandais dans une note verbale du 9 juin 1958. Elle a toutefois recom-
mandé à l’Association allemande des propriétaires de chalutiers de s’abs-
tenir de pêcher dans la zone de 12 milles afin d'éviter tout incident sur les
terrains de pêche; cette recommandation a été effectivement suivie par les

12
COMPÉTENCE PÊCHERIES (ARRÊT) 184

navires de la République fédérale. Diverses tentatives ont été faites pour
régler le différend par voie de négociation, mais le litige est néanmoins
resté sans solution. Le 5 mai 1959 l’Althing a adopté une résolution en la
matière, où il était dit notamment:

«l’Althing proclame qu’il considère que l'Islande a incontestable-
ment le droit de fixer les limites des pêcheries à une distance de 12
milles, que le droit de l'Islande sur toute la zone du plateau continental
doit être reconnu conformément à la politique consacrée par la loi de
1948 concernant la conservation scientifique des pêcheries du plateau
continental, et qu’il n’est pas question de fixer les limites des pêcheries
à une distance de moins de 12 milles des lignes de base tracées autour
de l’Islande » (les italiques sont de la Cour).

La résolution souligne donc que la limite des 12 milles fixée par le règle-
ment de 1958 n’était qu’un nouveau pas de la part de l'Islande vers son
objectif qui était d'étendre sa zone de pêche à l’ensemble de son plateau
continental.

25. La même année, la République fédérale d'Allemagne et l'Islande
ont entamé une série de négociations en vue de résoudre leur différend
relatif au règlement de 1958. Ces négociations avaient été précédées d’une
note du Gouvernement islandais du 5 août 1959 dans laquelle, après
avoir exposé de façon assez détaillée la position qu'il avait prise à la
Conférence de 1958 sur le droit de la mer, il déclarait qu’il «apprécierait
beaucoup que le Gouvernement de la République fédérale d’Allemagne
veuille bien considérer la situation spéciale et les vœux de I’Islande ». Le
Gouvernement islandais ajoutait: « Lorsqu’une nation dépend essentielle-
ment de la pêche, il devrait être licite de prendre des mesures spéciales et
de décider un nouvel élargissement de la zone de pêche pour satisfaire les
besoins de cette nation. » [] rappelait enfin la résolution que la conférence
de 1958 avait adoptée sur les situations spéciales touchant les pêcheries
côtières. Dans sa réponse du 7 octobre 1959, le Gouvernement de la
République fédérale a souligné qu’il était prêt à reconnaître que l’Isiande
était spécialement tributaire de ses pêcheries, mais qu’il ne pouvait
admettre que l'Etat riverain avait le droit d’inclure unilatéralement dans
sa zone de pêche des eaux adjacentes. Le Gouvernement de la Répu-
blique fédérale faisait observer que la résolution de 1958 ne pouvait jus-
tifier les mesures prises unilatéralement par lIslande, car elle disposait
simplement que des mesures devaient être élaborées d’un commun
accord et précisait formellement que l’on devait tenir compte des intérêts
des autres Etats. Ces négociations ont été interrompues en 1960 pendant
la deuxième Conférence des Nations Unies sur le droit de la mer et n’ont
pas repris par la suite. Le 13 mars 1961 le Gouvernement islandais a
notifié à la République fédérale d'Allemagne qu'il avait conclu avec le
Royaume-Uni un échange de notes qui réglait le différend l’opposant à ce
pays en ce qui concerne la limite de pêche de 12 milles et les lignes de base
revendiquées par l'Islande dans son règlement de 1958. De nouvelles

13
COMPÉTENCE PÊCHERIES (ARRÊT) 185

négociations se sont ouvertes alors et le 19 juillet 1961 un accord en forme
d'échange de notes a été conclu afin de résoudre le différend.

26. Les dispositions de fond de Paccord, énoncées dans la note prin-
cipale adressée par le Gouvernement islandais au Gouvernement de la
République fédérale, sont les suivantes:

1) La République fédérale n’élèvera plus d’objection contre la zone de
pêche s’étendant autour de l'Islande sur une largeur de 12 milles à
partir de certaines lignes de base qui ne sont acceptées qu’aux fins de la
délimitation de cette zone.

2) A cette fin la République fédérale accepte les lignes de base définies
dans le règlement de 1958 sous réserve de quatre modifications.

3) Pendant une période venant à expiration le 10 mars 1964, l'Islande ne
s’opposera pas à ce que des navires de la République fédérale pêchent
dans certains secteurs déterminés et pendant certains mois spécifiés de
l’année.

4) En revanche, pendant cette même période, les navires de la République
fédérale ne pêcheront pas dans sept secteurs déterminés de la moitié
extérieure (d’une largeur de 6 milles) de la zone de 12 milles.

5) L’Islande «continuera de s’employer à mettre en œuvre la résolution
de l’Althing en date du 5 mai 1959 relative à l’élargissement de la
juridiction sur les pêcheries autour de l'Islande mais notifiera six
mois à l’avance au Gouvernement de la République fédérale toute
mesure en ce sens; au cas où surgirait un différend en la matière, la
question sera portée, à la demande de l’une ou l’autre partie, devant la
Cour internationale de Justice ».

Dans la note envoyée en réponse à l'Islande, la République fédérale
d'Allemagne souligne que, «eu égard à l'importance particulière que
présente la pêche côtière pour l'économie islandaise », elle «donne son
agrément aux dispositions contenues dans la note [islandaise] et accepte
que ladite note et la présente réponse constituent entre nos deux gouver-
nements un accord qui entrera en vigueur immédiatement », étant entendu
que «l’accord ne porte pas atteinte aux droits qui lui appartiennent à
l'égard d’Etats tiers en vertu du droit international ».

27. Le 14 juillet 1971 le Gouvernement islandais a publié une déclara-
tion de politique générale où il était dit notamment:

«Que les accords sur la compétence en matière de pêcheries con-
clus avec le Royaume-Uni et la République fédérale d'Allemagne
prendront fin et qu’une résolution prenant effet le le" septembre 1972
au plus tard sera adoptée sur le report des limites de la zone de

pêche à une distance de 50 milles marins à partir des lignes de
base.»

Le Gouvernement de la République fédérale a réagi en rappelant au
Gouvernement islandais, lors d’entretiens qui ont eu lieu à Bonn en août
1971, les dispositions de l’échange de notes de 1961, et en faisant valoir

14
COMPÉTENCE PÊCHERIES (ARRÊT) 186

que la zone de pêche islandaise ne pouvait pas être élargie unilatéralement,
que l'échange de notes ne saurait être dénoncé ou révoqué unilatéralement
et que le Gouvernement de la République fédérale se verrait dans l’obliga-
tion de réserver les droits qui découlaient pour lui de cet instrument.
Aucun accord n’a été réalisé au cours de ces entretiens et, dans un aide-
mémoire du 31 août 1971, l'Islande a déclaré qu’à son avis la disposition
sur le recours au règlement judiciaire avait entièrement atteint son but et
son objet et qu’elle considérait maintenant comme essentiel d’étendre
sa zone de compétence exclusive sur les pêcheries autour de ses côtes
de manière à inclure les espaces maritimes situés au-dessus du plateau
continental. L'Islande a ajouté que la nouvelle délimitation, dont le tracé
exact serait précisé à une date ultérieure, entrerait en vigueur le 1% sep-
tembre 1972 au plus tard et elle s’est déclarée disposée à poursuivre les
conversations «afin d’aboutir à une solution pratique des problèmes en
cause ».

28. Dans sa réponse en date du 27 septembre 1971, la République
fédérale a réaffirmé que «le droit international n’admet pas qu’un Etat
riverain s’arroge unilatéralement un pouvoir souverain sur les eaux de la
haute mer». Elle a contesté l’affirmation de l'Islande selon laquelle la
disposition sur le recours au règlement judiciaire des différends relatifs à
l'élargissement de la juridiction sur les pêcheries avait entièrement atteint
son but et son objet et elle a une fois de plus réservé tous les droits qui
découlaient pour elle de cette disposition. En même lemps, elle s’est
déclarée prête à entamer de nouveaux entretiens exploratoires sans
préjudice de sa position juridique. En novembre 1971 la République
fédérale et l'Islande ont eu des conversations au cours desquelles la
République fédérale a déclaré qu’elle comprenait les préoccupations du
Gouvernement islandais au sujet du dommage qui pourrait être causé
aux stocks de poisson dans la zone en question si la pêche demeurait non
réglementée et a proposé en conséquence des mesures pratiques pour
répondre au souci de l'Islande. Dans sa proposition, la délégation de la
République fédérale exprimait la conviction que, compte tenu de la situa-
tion spéciale de l'Islande à l’égard de ses pêcheries, il devait être possible
de parvenir, dans le cadre de la Commission des pêcheries de !’Atlan-
tique du nord-est, à un arrangement aux termes duquel toutes les nations
pratiquant la pêche autour de l'Islande limiteraient leurs prises. La Ré-
publique fédérale a en outre offert de limiter les prises totales d'espèces
démersales par des navires de la République fédérale à la moyenne des
quantités capturées par eux pendant les années 1960 à 1969, en attendant
l'élaboration d’un arrangement multilatéral dans le cadre de la Commis-
sion des pêcheries de l’Atlantique du nord-est. Ces propositions n’ont
donné aucun résultat et les négociations qui se sont déroulées en février
1972 n’ont pas non plus permis de résoudre le différend.

29. Le 15 février 1972 l’Althing a adopté une résolution où il a rappelé
la politique fondamentale du peuple islandais selon laquelle le plateau
continental de l'Islande et les eaux surjacentes étaient sous la juridiction
de l'Islande. 11 réaffirmait que les dispositions de l'échange de notes de

15

 
COMPÉTENCE PÊCHERIES (ARRÊT) 187

1961 n'étaient plus obligatoires pour l'Islande et stipulait notamment ce
qui suit:

«1. Les limites des pêcheries seront reportées à 50 milles des lignes
de base autour du pays, et prendront effet le 1er septembre 1972
au plus tard.

3. Les efforts tendant à résoudre les problèmes soulevés par l’élar-
gissement seront poursuivis, lors d’entretiens avec les Gouver-
nements du Royaume-Uni et de la République fédérale d’Alle-
magne.

4. La surveillance effective des stocks de poisson de la zone islan-
daise continuera d’être assurée avec le concours de spécialistes
de la biologie marine et les mesures nécessaires seront prises pour
protéger les stocks et certaines zones particulières de manière à
prévenir des prises excessives. »

Dans un aide-mémoire du 24 février 1972, le ministre des Affaires étran-
gères d'Islande a notifié officiellement à l'ambassadeur de la République
fédérale à Reykjavik l’intention de son gouvernement de donner effet à
cette résolution.

30. Le 4 mars 1972 l’ambassadeur de la République fédérale a fait
connaître au Premier ministre d'Islande la décision de son gouvernement
de porter l’affaire devant la Cour. Dans un aide-mémoire du 14 mars 1972,
la République fédérale a pris note de la décision de l'Islande d’adopter
une nouvelle réglementation, réaffirmé qu’à son avis «l'élargissement uni-
latéral de la zone de pêche de l’Islande jusqu’à 50 milles est incompatible
avec les règles générales du droit international » et dit que «l’échange de
notes de 1961 reste en vigueur et ne peut être dénoncé unilatéralement ».
De plus, la République fédérale a fait savoir officiellement qu’elle sou-
mettrait le différend à la Cour en application de l’échange de notes; le
Gouvernement de la République fédérale déclarait qu'il était cependant
disposé à poursuivre des discussions avec l’Islande pour «convenir
d’arrangements pratiques satisfaisants, au moins pour la durée de la
procédure devant la Cour internationale de Justice». Le 5 juin 1972 la
République fédérale d'Allemagne a déposé au Greffe la requête portant
la présente affaire devant la Cour.

31. Dans l'espoir d’aboutir à des arrangements pratiques instaurant un
régime provisoire tant que le différend ne serait pas réglé, des représen-
tants des deux pays ont entamé peu après une série de négociations qui se
sont poursuivies en mai, juin et juillet 1972 et au cours desquelles ont été
discutées différentes propositions concernant la limitation des prises, la
limitation de l'effort de pêche, les restrictions selon les zones ou les
saisons qui s’imposeraient aux navires de la République fédérale. A la
réunion du 15 mai, le représentant de la République fédérale a exposé la
manière dont son gouvernement concevait un arrangement provisoire
fondé sur une limitation des prises annuelles des navires de pêche alle-
mands à la moyenne des années 1960 à 1969. Le 2 juin 1972, le ministre

16
COMPÉTENCE PÊCHERIES (ARRÊT) 188

des Affaires étrangères d’Islande a présenté des contrepropositions tou-
chant un accord provisoire. Selon le demandeur, il a déclaré en les
soumettant:

«Les propositions britanniques et allemandes de limitation des
prises et de fermeture de certains secteurs à tous les chalutiers
(islandais et étrangers) ne sont certes pas dépourvues d’utilité mais
elles ne tiennent pas suffisamment compte du principe fondamental
d’un traitement préférentiel, car si vous continuez à pêcher jusqu’à la
limite des 12 milles en prenant à peu près autant de poisson que vous
l'avez fait dans le passé, vous ne reconnaissez pas notre situation
préférentielle. Ces propositions auraient plutôt pour effet de main-
tenir le statu quo... Ce à quoi nous songeons, c’est à une réduction
tangible, visible, de votre activité de pêche dans les eaux islandaises.»

Ainsi, alors même que !’Islande invoquait des droits préférentiels et que le
demandeur était disposé à les lui reconnaître, des divergences fondamen-
tales subsistaient sur l'étendue et la portée de ces droits ainsi que sur les
méthodes de mise en œuvre et d’application. Il ne fait guère de doute que
ces divergences constituaient certains des «problèmes soulevés par l’élar-
gissement » que la résolution de l’Althing du 15 février 1972 avait chargé
le Gouvernement islandais de s’efforcer de résoudre. Le 14 juillet ces
négociations n’avaient pas encore permis d’aboutir à un accord sur un
régime provisoire et, à cette date, un nouveau règlement a été promulgué
qui portait à 50 milles les limites de pêche de l’Islande à compter du
1°" septembre 1972 et, dans son article 2, interdisait toute pêche aux
navires étrangers à l’intérieur de ces limites. En conséquence, le 21 juillet
1972, la République fédérale a déposé au Greffe une demande en indica-
tion de mesures conservatoires.

32. Le 17 août 1972 la Cour a rendu une ordonnance en indication de
mesures conservatoires où elle indiquait notamment qu’en attendant
Parrét définitif en l’affaire l'Islande devait s'abstenir de toute mesure
visant à appliquer le règlement du 14 juillet 1972 aux navires immatriculés
dans la République fédérale et pêchant au-delà de la zone de pêche de
12 milles et que la République fédérale devait limiter à 119 000 tonnes les
prises annuelles de ses navires dans la zone maritime islandaise. Le fait
que la République fédérale s’est conformée aux mesures visant la limita-
tion des prises indiquées dans l’ordonnance de la Cour n’a été ni mis en
doute ni contesté. En revanche, l'Islande, contrairement aux mesures in-
diquées par la Cour, a commencé à appliquer le nouveau règlement à
l'encontre des navires de la République fédérale peu après le le septem-
bre 1972, date à laquelle ce règlement est entré en vigueur. Des négocia-
tions en vue d’aboutir à un arrangement provisoire ont cependant repris
entre les deux pays et se sont poursuivies par intermittence en 1972 et
1973, mais aucun accord n’est intervenu.

33. Dans son arrêt du 2 février 1973, la Cour s’est déclarée compétente
pour connaître de la requête et statuer sur le fond du différend. Toutefois,
même après que la Cour eut rendu cet arrêt, l'Islande a poursuivi ses

17
COMPÉTENCE PÊCHERIES (ARRÊT) 189

efforts en vue d’appliquer la limite des 50 milles à l’encontre des navires
de la République fédérale et, ainsi qu’il ressort de la lettre précitée du
11 janvier 1974 adressée à la Cour par le ministre des Affaires étran-
gères d'Islande, elle a continué de nier la compétence de la Cour pour
connaître du différend.

* *

34. La question a été posée de savoir si la Cour a compétence pour se
prononcer sur certaines matières qui lui sont soumises en vertu du
paragraphe 3 des conclusions finales du demandeur (paragraphes 12-13
ci-dessus) concernant l’adoption de mesures de conservation au moyen
d’un accord conclu entre les Parties, sur le plan bilatéral ou dans le cadre
multilatéral, en tenant dûment compte de la dépendance spéciale de
l'Islande à l’égard de la pêche et de l’activité de pêche traditionnelle de la
République fédérale d'Allemagne dans les eaux dont il s’agit.

35. Dans son arrêt du 2 février 1973 par lequel elle s’est prononcée sur
sa juridiction en l’espèce, la Cour a dit «qu’elle a compétence pour
connaître de la requête déposée par le Gouvernement de la République
fédérale d’Allemagne le 5 juin 1972 et statuer sur le fond du différend »
(C.LJ. Recueil 1973, p. 66, par. 46). La requête en question énonçait une
conclusion b) (paragraphe 12 ci-dessus) qui soulevait le problème des
mesures de conservation. Ces problémes, qui avaient été antérieurement
discutés parmi d’autres au cours des négociations entre les Parties (para-
graphes 27 à 31 ci-dessus), ont été aussi longuement traités dans les
écritures et les plaidoiries sur le fond.

36. L’ordonnance sur les mesures conservatoires (Compétence en

matière de pêcheries ( République fédérale d’ Allemagne c. Islande), mesures
conservatoires, ordonnance du 17 août 1972, C.I.J. Recueil 1972, p. 30)
impliquait que l'affaire dont la Cour était saisie comportait des questions
relatives à la conservation des pêcheries et aux droits préférentiels de
pêche puisqu’en fixant une limite aux prises de poisson du demandeur
elle déclarait que cette mesure était fondée sur «l’importance particulière
que présente la pêche côtière pour l’économie islandaise» et sur la
«nécessité de la conservation des stocks de poisson dans la région de
l'Eslande » (ibid., p. 34, par. 24 et 25).

37. Dans son arrêt du 2 février 1973 qui statuait sur sa compétence en
l'affaire et après avoir tenu compte des assertions précitées du demandeur
concernant la conservation des pêcheries et les droits préférentiels, la
Cour a rappelé «le fait que l'Islande est exceptionnellement tributaire de
ses pêcheries et le principe de la conservation des stocks de poisson »
(C.1.J. Recueil 1973, p. 65, par. 42). Cette constatation judiciaire de ce
que les Parties ont reconnu la dépendance exceptionnelle de l'Islande à
l'égard de ses pêcheries et la nécessité de la conservation des stocks de
poisson dans la région implique nettement que des questions de cet ordre
sont soumises à l’examen de la Cour.

18
COMPÉTENCE PÊCHERIES (ARRÊT) 190

38. L’ordonnance de la Cour du 12 juillet 1973 sur le maintien en
vigueur des mesures conservatoires se référait aussi aux chiffres prévoyant
des limitations de prise ainsi qu’à la question «des restrictions connexes
concernant les zones interdites à la pêche, le nombre et le type de navires
autorisés et les modalités de contrôle des dispositions convenues » (C.I.J.
Recueil 1973, p. 314, par. 7). La Cour a donc considéré que ces problèmes
relevaient de sa compétence. Comme elle l’a dit dans son ordonnance du
17 août 1972, un lien doit exister «en vertu de l’article 61, paragraphe 1,
du Règlement, entre une demande en indication de mesures conserva-
toires et la requête initiale » (C.1.J. Recueil 1972, p. 33, par. 12).

39. La clause compromissoire de l’échange de notes de 1961 donne
compétence à la Cour en ce qui concerne un «différend » relatif à «l’élar-
gissement de la juridiction sur les pêcheries autour de l'Islande». Le
présent différend résulte de l’élargissement unilatéra! par l'Islande de sa
juridiction sur les pêcheries. Mais ce serait interpréter la clause compro-
missoire trop étroitement que d’en conclure que la Cour n’a compétence
que pour répondre par oui ou par non à la question de savoir si l’élar-
gissement de la juridiction sur les pêcheries, telle qu’elle a été mise en
œuvre par I’Islande le 14 juillet 1972, est conforme au droit international.
Si l’on considère les échanges et les négociations qui ont eu lieu entre les
Parties en 1959 et en 1960 (paragraphe 25 ci-dessus) et en 1971-1972
(paragraphes 28 à 31 ci-dessus), et pendant lesquels la question des
mesures de conservation en matiére de pécheries dans la région et la
question des droits de pêche préférentiels de l’Islande ont été soulevées
et discutées, si l’on considère aussi la procédure qui s’est déroulée devant
la Cour, il semble évident que le différend entre les Parties englobe des
désaccords quant à l’étendue et à la portée de leurs droits respectifs sur
les ressources halieutiques et quant aux mesures propres à conserver ces
ressources. On doit donc conclure que ces désaccords sont des éléments
du «différend » relatif à «l’élargissement de la juridiction sur les pêcheries
autour de l'Islande ».

40. En outre, le différend porté devant la Cour doit être considéré sous
tous ses aspects. Même si l’on estimait que la compétence de la Cour est
limitée à la question de la conformité de l’élargissement opéré par l’Islande
avec les règles du droit international, la Cour n’en devrait pas moins
déterminer dans ce contexte le rôle et la fonction que ces règles réservent
à la notion de droits préférentiels et à celle de conservation des stocks de
poisson. Ainsi donc, quelle que soit la conclusion à laquelle la Cour
parvienne en ce qui concerne les droits préférentiels et les mesures de
conservation, elle est tenue d’examiner ces questions par rapport à la
présente affaire. En conséquence, non seulement on ne saurait tirer
argument des termes de la clause compromissoire à l’appui de la restric-
tion suggérée quant à la compétence de la Cour, mais encore une telle
restriction empiéterait indûment sur le pouvoir qu’a la Cour de prendre
en considération tous les éléments pertinents quand elle rend la justice

entre les Parties.

*
* *

19
COMPÉTENCE PÊCHERIES (ARRÊT) 191

41. Le demandeur a attaqué le règlement promulgué par le Gouverne-
ment islandais le 14 juillet 1972 et, dès lors que la Cour doit se prononcer
à ce sujet, il devient nécessaire de déterminer le droit applicable. Comme
la Cour l’a dit dans l’affaire des Pécheries:

«La délimitation des espaces maritimes a toujours un aspect
international; elle ne saurait dépendre de la seule volonté de l’Etat
riverain telle qu’elle s'exprime dans son droit interne. S’il est vrai
que l’acte de délimitation est nécessairement un acte unilatéral, parce
que l'Etat riverain a setl qualité pour y procéder, en revanche la
validité de la délimitation à l’égard des Etats tiers relève du droit
international. » (C.J. Recueil 1951, p. 132.)

La Cour va donc définir les règles actuelles du droit international qui
sont pertinentes pour le règlement du présent différend.

42. La Convention de Genève de 1958 sur la haute mer, dont les
dispositions ont été adoptées comme étant «pour l'essentiel déclaratoires
de principes établis du droit international», définit à l’article premier la
«haute mer» comme «toutes les parties de la mer n’appartenant pas à
la mer territoriale ou aux eaux intérieures d’un Etat». L'article 2 stipule
ensuite que «la haute mer étant ouverte à toutes les nations, aucun Etat
ne peut légitimement prétendre en soumettre une partie quelconque à sa
souveraineté », puis il précise que la liberté de la haute mer comprend
notamment, pour les Etats riverains ou non de la mer, la liberté de la
navigation et la liberté de la pêche. Il est toutefois spécifié que les libertés
de la haute mer «sont exercées par tous les Etats en tenant raisonnable-
ment compte de l’intérêt que la liberté de la haute mer présente pour les
autres Etats».

43. L’étendue de la mer territoriale n’a pas été définie dans la Conven-
tion de 1958 sur la mer territoriale et la zone contigué. Il est vrai que
l’article 24 de la convention limite cette zone à 12 milles «à partir de la
ligne de base qui sert de point de départ pour mesurer la largeur de la
mer territoriale ». A la conférence de 1958, les principales divergences sur
la largeur de la mer territoriale se bornaient à l’époque a des désaccords
sur la limite, n’excédant pas 12 milles, qu’il convenait de retenir. La
question de la largeur de la mer territoriale et celle de l'étendue de la
compétence de l'Etat riverain en matière de pêcheries n’ont pas été réglées
à la conférence de 1958. L’une et l’autre ont été renvoyées à la deuxième
Conférence sur le droit de la mer, tenue en 1960. De plus la question de
l'étendue de la compétence de l’Etat riverain en matière de pêcheries, qui
avait fait sérieusement obstacle à la conclusion d’un accord à la confé-
rence de 1958, s’est progressivement détachée de la notion de mer
territoriale. Cette évolution traduit l'importance croissante qu’ont prise
les ressources de la pêche pour tous les Etats.

44. Il s’en est fallu d’une voix que la conférence de 1960 n’adopte un
texte régissant les deux questions de la largeur de la mer territoriale et de
Pétendue de la compétence en matière de pêcheries. Cependant, après
cette conférence, l'évolution du droit s'est poursuivie par la pratique des

20
COMPÉTENCE PÊCHERIES (ARRÊT) 192

Etats dans la ligne des débats de la conférence et des accords auxquels
on avait presque abouti. Deux notions se sont cristallisées ces dernières
années en droit coutumier par l’effet de l’assentiment général apparu à
cette conférence. La première est la notion de zone de pêche, zone à
l'intérieur de laquelle un Etat peut prétendre à une compétence exclusive
en matière de pêcheries indépendamment de sa mer territoriale; l’exten-
sion de cette zone de pêche jusqu’à une limite de 12 milles à partir des
lignes de base semble désormais généralement acceptée. La deuxième
est la notion de droits de pêche préférentiels dans les eaux adjacentes en
faveur de l'Etat riverain qui se trouve dans une situation de dépendance
spéciale à l’égard de ses pêcheries côtières, cette préférence jouant vis-à-vis
d’autres Etats intéressés à l’exploitation de ces pêcheries et devant être
mise en œuvre de la manière indiquée au paragraphe 49 ci-après.

45. Ces dernières années, la question d’une extension de la compétence
de l'Etat riverain en matière de pêche est passée de plus en plus au premier
plan de l'actualité. La Cour n’ignore pas qu’un certain nombre d’Etats
ont décidé d’élargir leur zone de pêche. Elle connaît les efforts poursuivis
actuellement sous les auspices des Nations Unies en vue de faire avancer,
lors d’une troisième conférence sur le droit de la mer, la codification et
le développement progressif de cette branche du droit; elle n’ignore pas
non plus les propositions et documents préparatoires divers soumis à
cette occasion, qui doivent être considérés comme manifestant les thèses
et les opinions d'Etats à titre individuel et comme traduisant leurs aspira-
tions et non comme exprimant des principes du droit existant. Le fait
même d’avoir convoqué la troisième Conférence sur le droit de la mer
témoigne, de la part de tous les Etats, d’un souci manifeste de poursuivre
la codification de ce droit sur une base universelle, notamment en ce
qui concerne la pêche et la conservation des ressources biologiques de
la mer. Ce souci général est compréhensible puisque les règles du droit
maritime international sont le fruit d’accommodements réciproques,
dune attitude raisonnable et d’un esprit de coopération. Ce fut le cas
dans le passé, et c’est encore nécessairement le cas aujourd’hui. Cela
étant, la Cour, en tant que tribunal, ne saurait rendre de décision sub
specie legis ferendae, ni énoncer le droit avant que le législateur lait
édicté.

46. La notion d’une zone de pêche de 12 milles mentionnée au para-
graphe 44 ci-dessus comme une troisième catégorie entre la mer territo-
riale et la haute mer a été acceptée en ce qui concerne l'Islande en vertu
des dispositions de fond de l’échange de notes de 1961, et la République
fédérale d'Allemagne applique la même limite de pêche à ses propres
eaux côtières depuis 1964; ce point n’est donc plus en litige entre les
Parties. De méme le demandeur a admis que la notion de droits préféren-
tiels, notion qui suppose nécessairement l'existence d’autres droits par
rapport auxquels la préférence s'exerce, entre en ligne de compte pour le
réglement du présent différend. Au surplus le demandeur a expressément
reconnu les droits préférentiels de l'Islande dans les eaux contestées et il a
invoqué simultanément ses propres droits de pêche historiques dans ces

21
COMPÉTENCE PÊCHERIES (ARRÊT) 193

mêmes eaux, arguant que l'Etat riverain doit tenir raisonnablement
compte de droits traditionnels de ce genre, conformément aux principes
généralement reconnus qui sont consacrés à l’article 2 de la Convention
sur la haute mer. Si, comme la Cour l’a signalé dans le passage de l’arrêt
rendu en l’affaire des Pécheries qui est cité au paragraphe 41 ci-dessus,
pour être opposable à d’autres Etats, toute délimitation nationale des
espaces maritimes doit être appréciée en fonction des règles actuelles du
droit international, il faut nécessairement que, dans son examen du
règlement islandais relatif aux pêcheries, la Cour prenne aussi ces élé-
ments en considération. Elle doit de même tenir nécessairement compte
des dispositions de l’échange de notes de 1961, qui régissent les relations
entre les Parties pour ce qui est des limites de pêche de l'Islande. La Cour,
dans son arrêt du 2 février 1973, a considéré que cet échange de notes,
conclu dans le cadre des dispositions actuelles du droit de la mer, était un
traité valable et en vigueur.

47. L’idée que l’Etat riverain se trouvant dans une situation de dépen-
dance spéciale à l'égard de ses pêcheries côtières bénéficie de droits
préférentiels a été avancée pour la première fois dans des propositions
présentées par l'Islande à la Conférence de Geneve de 1958. La délégation
islandaise a appelé l’attention sur le problème qui se poserait au moment
où, malgré l’application de mesures de conservation adéquates, le rende-
ment ne permettrait plus de satisfaire les besoins de tous ceux qui s’inté-
ressent à la pêche dans une région donnée. En pareil cas, soutenait
l'Islande, si une limitation des prises devenait nécessaire, la situation des
Etats riverains dont la population est essentiellement tributaire des
ressources halieutiques des eaux adjacentes à leur territoire devrait être
prise spécialement en considération.

48. Une proposition islandaise concrétisant cette idée n’a pas obtenu
la majorité nécessaire, mais la conférence de 1958 a adopté une résolution
qui visait la situation des pays ou territoires dont la population est
essentiellement tributaire des pêcheries côtières pour sa subsistance ou
son développement économique. Après avoir reconnu que «ces situations
exigent des mesures exceptionnelles adaptées aux nécessités particulières »,
la résolution recommandait que:

«lorsqu’il devient nécessaire, dans l'intérêt de la conservation, de
limiter la prise totale d’un ou de plusieurs stocks de poisson dans une
région de la haute mer adjacente à la mer territoriale d’un Etat
riverain, tous les autres Etats qui pratiquent la pêche dans cette
région collaborent avec l'Etat riverain à la solution équitable de
cette situation, en établissant d’un commun accord des mesures qui
reconnaitront tous besoins prioritaires de l'Etat riverain résultant
de sa dépendance à l'égard de la pêcherie en cause, compte tenu des
intérêts des autres Etats ».

22
COMPÉTENCE PÊCHERIES (ARRÊT) 194

Il était en outre recommandé d'établir «des procédures appropriées de
conciliation et d’arbitrage ... pour le règlement de tout désaccord ».

49. Au cours des séances plénières de la conférence de 1960, la notion
de droits préférentiels a été reprise dans un amendement qu’ont présenté
conjointement le Brésil, Cuba et l’Uruguay, et qui a été par le suite
incorporé à une forte majorité dans une proposition commune des Etats-
Unis et du Canada prévoyant une mer territoriale large de 6 milles, plus
une zone de pêche de 6 milles, soit au total une zone de pêche exclusive de
12 milles, sous réserve d’une période d'adaptation progressive. L’amende-
ment reconnaissait à l'Etat riverain, indépendamment d’une zone de
pêche exclusive:

«la faculté d’invoquer des droits de pêche prioritaires dans toute
zone de la haute mer adjacente à la zone de pêche exclusive lorsqu'il
a été établi scientifiquement qu’en raison d’une situation ou d'une
circonstance spéciale l'exploitation des ressources biologiques de la
haute mer dans cette zone a une importance fondamentale pour
son développement économique ou pour l'alimentation de ses habi-
tants ».

Il prévoyait également ce qui suit:

«Une situation ou une circonstance est considérée comme
spéciale quand:

a) L'exploitation des pêcheries est liée de manière évidente au
développement économique de l'Etat riverain ou à l’alimentation
de ses habitants et qu’en conséquence ledit Etat est dans une
large mesure tributaire des ressources biologiques de la haute
mer dans la zone à l'égard de laquelle il invoque des droits de
pêche prioritaires.

b) Il est, en outre, nécessaire de limiter la prise totale d’un stock ou
de plusieurs stocks de poisson dans cette zone... »

La pratique contemporaine des Etats amène à conclure que les droits
préférentiels de l’Etat riverain se trouvant dans une situation spéciale
devaient être mis en œuvre par la voie d’accords, bilatéraux ou multila-
téraux, entre les Etats intéressés et, en cas de divergences, par l’un des
moyens de règlement pacifique des différends prévus à l’article 33 de la
Charte des Nations Unies. C'était en réalité une condition expresse de
l'amendement rappelé plus haut que tout autre Etat intéressé aurait la
faculté de demander qu’une commission spéciale soit appelée à se
prononcer sur toute revendication de cet ordre formulée par un Etat
riverain, conformément à des critères scientifiques et aux preuves pro-
duites par l'Etat riverain et les autres Etats intéressés. La commission
était habilitée à fixer pendant le temps et dans la mesure qu’elle estimait
nécessaires les droits préférentiels de l'Etat riverain compte tenu de
«l'importance que l'exploitation de ce stock ou de ces stocks de [poisson]
présente pour un autre Etat ou d’autres Etats ».

23
COMPÉTENCE PÊCHERIES (ARRÊT) 195

50. La pratique des Etats en matière de pêche montre que la notion de
droits préférentiels des Etats riverains est de plus en plus largement
acceptée, en particulier pour les pays ou territoires se trouvant dans une
situation de dépendance spéciale à l’égard de leurs pêcheries côtières.
Aussi bien la résolution de 1958 que l’amendement conjoint de 1960
concernant les droits préférentiels ont été approuvés par une large
majorité des participants aux conférences, ce qui montre que l’idée
d’après laquelle il était juste, dans certaines situations spéciales, de
reconnaître des droits de pêche préférentiels à l'Etat riverain avait été
fort bien accueillie. Après ces conférences, les droits préférentiels de l'Etat
riverain ont été reconnus dans divers accords internationaux, bilatéraux
et multilatéraux. La Cour a été informée de la pratique à cet égard des
Commissions des pêcheries de l'Atlantique du nord-ouest et de l’Atlan-
tique du nord-est dont sont membres au total dix-neuf Etats maritimes,
parmi lesquels les deux Parties; elle a été informée aussi de l’arrangement
relatif aux pêcheries dans les eaux qui entourent les îles Féroé, signé à
Copenhague le 18 décembre 1973 par les Gouvernements de la Belgique,
du Danemark, de la France, de la République fédérale d'Allemagne, de
la Norvège, de la Pologne et du Royaume-Uni, ainsi que de l’accord sur la
réglementation de la pêche à la morue de l’Arctique du nord-est (morue
arcto-norvégienne), signé le 15 mars 1974 par les Gouvernements du
Royaume-Uni, de la Norvège et de l'Union des républiques socialistes
soviétiques. Ces deux accords réservent, lors de l’attribution de contin-
gents annuels sur la base de l’activité passée des parties dans la région, une
part supplémentaire à l'Etat riverain pour tenir compte de son droit
préférentiel à l’égard des pêcheries des eaux adjacentes à son territoire.
L'accord concernant les îles Féroé spécifie dans son préambule que
«l’économie des îles Féroé est exceptionnellement tributaire des pêche-
ries »et reconnaît «que les îles Féroé doivent bénéficier d’une préférence
dans les eaux qui les entourent ».

51. L'importance particulière que présente la pêche côtière pour
l’économie islandaise ne fait aucun doute. Le demandeur l’a expressément
reconnu dans l'échange de notes du 19 juillet 1961 et la Cour a pris acte
de cette reconnaissance quand elle a relevé qu'il faut «ne pas oublier
l'importance particulière que présente la pêche côtière pour l’économie
islandaise » (C.I.J. Recueil 1972, p. 34, par. 24).

52. Les droits préférentiels de l'Etat riverain n’entrent en jeu qu’au
moment où, l'exploitation des ressources halieutiques s’étant intensifiée,
il devient essentiel d’instaurer un système de limitation des prises et de
répartition de ces ressources pour protéger les stocks de poisson aux fins
d’une exploitation rationnelle et économique. Tel paraît être le cas en
Poccurrence. En ce qui concerne deux espèces démersales — la morue
et l’aiglefin — le demandeur a montré qu’il est conscient de la nécessité
d’une limitation des prises, devenue indispensable à présent que les prises
sont réglementées dans d’autres secteurs de l'Atlantique Nord. En ce qui
concerne les autres espèces pêchées par les navires de la République

24
COMPÉTENCE PÊCHERIES (ARRÊT) 196

fédérale d'Allemagne — le sébaste et le colin — le demandeur a reconnu
que l'établissement d’un système de limitation des prises pour certaines
espèces oblige à fixer aussi des contingents globaux pour les autres, afin
d'éviter que l’effort de pêche ne se reporte d’un stock sur d’autres. C’est
pourquoi, par exemple, l’arrangement précité relatif aux pêcheries dans
les eaux qui entourent les îles Féroé prévoit en son article 2 que les prises
annuelles d'espèces démersales autres que la morue et l’aiglefin ne devront
pas dépasser de plus d’un pourcentage fixé par voie d’accord le chiffre le
plus élevé atteint de 1968 à 1972.

53. Le règlement islandais mis en cause devant la Cour a été promulgué
et appliqué par les autorités islandaises comme une prétention à des
droits exclusifs, allant par conséquent au-delà de la notion de droits préfé-
rentiels. L'article 2 du règlement islandais du 14 juillet 1972 est ainsi
conçu:

«A l'intérieur des limites de pêche, toute activité de pêche sera
interdite aux navires étrangers conformément aux dispositions de la
loi n° 33 du 19 juin 1922 relative à fa pêche à l’intérieur des limites de
pêche.»

L'article premier de la loi de 1922 dispose que «seuls les ressortissants
islandais peuvent se livrer à la pêche dans les eaux territoriales de l’Is-
lande, et seuls des bateaux ou navires islandais peuvent être utilisés à
cette fin». Les termes de la réglementation applicable montrent qu'elle a
pour objet de créer une zone exclusive de pêche, où toute pêche serait
interdite aux navires immatriculés dans d’autres Etats, y compris la
République fédérale d'Allemagne. La manière dont les autorités gouver-
nementales islandaises ont appliqué cette réglementation aux bateaux de
pêche de la République fédérale, malgré les mesures conservatoires indi-
quées par la Cour, confirme cette interprétation.

54. La notion de droits préférentiels n’est pas compatible avec l’élimi-
nation complète de l’activité de pêche d’autres Etats. Un Etat riverain
pouvant prétendre à des droits préférentiels n’est pas libre de fixer, de
façon unilatérale et totalement discrétionnaire, l'étendue de ces droits.
Quand on qualifie de préférentiels les droits de l'Etat riverain, cela im-
plique que ces droits ont une certaine priorité mais non pas qu’ils puis-
sent abolir les droits concurrents d’autres Etats, en particulier ceux d’un
Etat qui, comme le demandeur, pêche depuis de nombreuses années dans
les eaux en question, alors que cette activité de pêche présente de l’impor-
tance pour l'économie du pays intéressé. L'Etat riverain doit tenir compte
de la position de ces Etats, spécialement quand ils en sont venus à
dépendre sur le plan économique des mêmes lieux de pêche. En consé-
quence, le fait que l’Islande soit fondée à revendiquer des droits préféren-
tiels ne suffit pas à justifier sa prétention d'interdire unilatéralement toute

25
COMPÉTENCE PÊCHERIES (ARRÊT) 197

pêche aux navires du demandeur dans les eaux situées au-delà de la limite
convenue dans l’échange de notes de 1961.

*

55. Dans la présente espéce, le demandeur a fait valoir que ses navires
péchent dans les eaux islandaises depuis une époque qui remonte a la fin
du siécle dernier. Les statistiques publiées indiquent que depuis de nom-
breuses années les navires allemands péchent des espéces démersales
dans la zone contestée, sans discontinuer, et que, depuis 1936, sauf pen-
dant la seconde guerre modiale, le total de leurs prises est demeuré
relativement stable. Des statistiques analogues montrent que les eaux en
question constituent le plus important des terrains de pêche lointaine du
demandeur pour les espèces démersales.

56. Le demandeur ajoute que la perte des fonds de pêche des eaux qui
entourent l’Islandde aurait une incidence appréciable sur l’économie de
la République fédérale d'Allemagne; la flotte de pêche de la République
fédérale ne serait pas en mesure de compenser la perte des fonds de pêche
islandais en reportant son activité sur d’autres zones de pêche océanique,
car le rayon d’action des chalutiers non frigorifiques est limité par des
facteurs techniques et économiques et les zones plus éloignées que pour-
raient atteindre les chalutiers frigorifiques sont déjà soumises à des
contingentements. Le demandeur souligne que la perte des fonds de pêche
entourant l'Islande obligerait à retirer immédiatement du service la plus
grande partie des chalutiers non frigorifiques, qu’il faudrait probable-
ment démolir; or la mise hors service de nombreux chalutiers produirait
d'importants effets secondaires, comme le chômage, dans l’industrie de
la pêche et les industries connexes et complémentaires, particulièrement
dans des villes côtières comme Bremerhaven et Cuxhaven, où l’industrie
de la pêche joue un rôle prédominant.

57. Pour sa part, l'Islande a admis l’existence des intérêts historiques
et spéciaux du demandeur pour ce qui est de la pêche dans les eaux
contestées. L’échange de notes dans son ensemble, en particulier dans son
paragraphe 5, selon lequel l'Islande doit notifier à l’avance à la Répu-
blique fédérale d'Allemagne toute mesure d’élargissement de ses limites
de pêche, a reconnu implicitement l'existence d’intérêts de la République
fédérale à la pêche dans les eaux adjacentes à la limite des 12 milles. Les
pourparlers qui se sont déroulés entre les deux pays impliquent également
que l'Islande a reconnu l'existence de ces intérêts. Qui plus est, dans une
déclaration faite le 9 novembre 1971, le Premier ministre islandais, après
avoir mentionné que «la prospérité de certains ports de pêche britanniques
peut néanmoins être liée dans une certaine mesure aux pêcheries dans les
eaux islandaises », a ajouté: «Il est donc évident que nous devons discuter
de ces questions avec le Royaume-Uni et la République fédérale d’Alle-
magne, qui ont certains intérêts à cet égard. »

58. Des considérations analogues à celles que ont amené à reconnaître

26

 
COMPÉTENCE PÊCHERIES (ARRÊT) 198

les droits préférentiels de l’Etat riverain se trouvant dans une situation
spéciale s’appliquent lorsque des populations côtières d’autres Etats
pratiquant la pêche sont elles aussi tributaires de certains lieux de pêche.
Dans les deux cas, ce qui est en cause, c’est la dépendance économique et
les moyens de subsistance de collectivités entières. Non seulement les
mêmes considérations jouent, mais l’intérêt qui s’attache à la conservation
est le même. A cet égard, le demandeur a reconnu que la conservation
et l'exploitation efficace des stocks de poisson dans la zone islandaise
revêtent de l'importance non seulement pour l'Islande mais aussi pour la
République fédérale d'Allemagne.

59. Les dispositions du règlement islandais du 14 juillet 1972 et l'appli-
cation qui en est faite méconnaissent les droits de pêche du demandeur.
Les mesures unilatérales adoptées par l'Islande violent donc le principe
consacré par l’article 2 de la Convention de Genève de 1958 sur la haute
mer, selon lequel tous les Etats, y compris les Etats riverains, doivent
exercer la liberté de pêcher en tenant raisonnabiement compte de l’intérêt
des autres Etats. Elles méconnaissent également les droits du demandeur
tels qu’ils résultent de l’échange de notes de 1961. Le demandeur est donc
fondé à prier la Cour de protéger autant que de besoin ses propres droits
tout en s’engageant pour sa part à reconnaître la situation préférentielle
de l'Islande. Aussi la Cour ne peut-elle que conclure que ie règlement
islandais du 14 juillet 1972 qui établit une zone de compétence exclusive
en matière de pêche allant jusqu’à 50 milles marins des lignes de base
tracées autour des côtes islandaises n’est pas opposable à la République
fédérale d'Allemagne, et que celle-ci n’est nullement tenue d'accepter
Pabolition unilatérale par l'Islande de ses droits de pêche dans la région.

60. Les constatations faites par la Cour dans les paragraphes qui
précèdent suffisent à fournir la base de sa décision dans la présente espèce
et peuvent se résumer ainsi: l'extension par l'Islande de sa compétence
exclusive en matière de pêcheries au-delà de 12 milles n’est pas opposable
à la République fédérale d'Allemagne; l'Islande peut en revanche pré-
tendre à des droits préférentiels dans la répartition des ressources halieu-
tiques des eaux adjacentes; la République fédérale possède également des
droits établis à l'égard des ressources halieutiques en question; et le
principe d’une prise en considération raisonnable des intérêts des autres
Etats, proclamé à l’article 2 de la Convention de Genève de 1958 sur la
haute mer, oblige l'Islande et la République fédérale à tenir dûment
compte de leurs intérêts réciproques et des intérêts d’autres Etats en ce
qui concerne ces ressources.

61. I! découle du raisonnement suivi par la Cour en lespèce qu’un
règlement équitable du présent différend suppose que soient conciliés les
droits de pêche préférentiels de l’fslande en tant qu’Etat spécialement
tributaire des pêcheries côtières et les droits de pêche traditionnels du

27
COMPÉTENCE PÊCHERIES (ARRÊT) 199

demandeur. Le moyen d’y parvenir n’est cependant pas d’éliminer pro-
gressivement les navires de pêche du demandeur comme le prévoyait
l’échange de notes de 1961 pour ce qui est de la zone de 12 milles. Dans
cette zone, l'Islande devait exercer des droits de pêche exclusifs et ne pas
soulever d’objection contre la poursuite de la pêche par les navires du
demandeur pendant une période de retrait progressif. Dans les eaux
adjacentes à cette zone, cependant, une extinction analogue des droits
d’autres Etats pratiquant la pêche, en particulier quand ces droits sont
nés d’une situation de dépendance économique et d’une longue habitude
de compter sur certains fonds de pêche, ne serait pas compatible avec la
notion de droits préférentiels telle que les Conférences de Genève de 1958
et de 1960 l’ont reconnue et ne serait pas non plus équitable. En 1960 la
notion de droits préférentiels des Etats riverains se trouvant dans une
situation spéciale a été acceptée aux termes de l’amendement conjoint
mentionné au paragraphe 49 dans les limites et dans la mesure nécessaires
«compte tenu du degré de dépendance de l'Etat riverain à l’égard du stock
ou des stocks de poisson, et de l’importance que l’exploitation de ce stock
ou de ces stocks présente pour un autre Etat ou d’autres Etats». Cette
allusion aux intérêts d’autres Etats à l'exploitation des mêmes stocks
montre bien qu’on considérait en principe que les droits préférentiels de
l'Etat riverain et les droits établis d’autres Etats continuaient à coexister.

62. Il ne s’ensuit pas que les droits préférentiels d’un Etat riverain se
trouvant dans une situation spéciale représentent une notion immuable,
en ce sens que le degré de priorité à accorder à l’Etat riverain devrait être
considéré à un moment déterminé comme défini une fois pour toutes. Au
contraire les droits préférentiels sont fonction de la dépendence excep-
tionnelle de cet Etat riverain à l'égard des pêcheries dans ses eaux
adjacentes et peuvent donc évoluer avec elle. D’autre part, l'échange de
notes de 1961 a reconnu «l'importance particulière que présente la pêche
côtière pour l’économie islandaise ». Cette expression doit s’interpréter au
sens d’une dépendance du double point de vue de la subsistance et du
développement économique, comme dans les formules débattues aux
Conférences de Genève de 1958 et 1960 à propos des droits préférentiels
et dans l'échange de notes du 11 mars 1961 entre l’Islande et le Royaume-
Uni. Ce dernier instrument a servi de modèle à l’échange de notes entre
l'Islande et la République fédérale d'Allemagne, et l’agent du demandeur
a informé la Cour que la différence de rédaction entre la note du
Royaume-Uni et celle de la République fédérale à cet égard n’avait pas de
«signification sur le plan juridique» et que l’on n’avait pas voulu lui
donner une telle signification. Le demandeur a émis l’opinion que seuls
peuvent être exceptionnellement tributaires des pêcheries pour leur
développement économique des Etats qui en sont encore au stade du
développement et qui ne participent à la pêche au large de leurs côtes
que pour une faible part. Certes, ces Etats offrent des exemples patents de
dépendance spéciale; cependant, en l'espèce, l'importance particulière que
les pêcheries côtières présentent pour l’économie islandaise a été reconnue
à un moment où l'Islande était déjà un Etat pourvu d’une économie

28
COMPÉTENCE PÊCHERIES (ARRÊT) 200

relativement développée et prenait une part importante à l'exploitation
des pêcheries au large de ses côtes. On ne saurait donc accepter l’inter-
prétation restrictive de la formule employée dans l'échange de notes de
1961 que suggère le demandeur. En ce qui concerne tant la subsistance
que le développement économique, il s’agit essentiellement d'apprécier la
dépendance de l'Etat riverain à l'égard des pêcheries en question, par
rapport à celle de l’autre Etat intéressé et de les concilier d’une manière
aussi équitable que possible.

63. La Cour ayant conclu (paragraphe 59 ci-dessus) que le règlement
islandais du 14 juillet 1972 n’est pas opposable à la République fédérale
d'Allemagne pour les motifs qui ont été indiqués, il s’ensuit que le
Gouvernement islandais n’est pas fondé en droit à exclure unilatérale-
ment les navires de pêche de la République fédérale des zones maritimes
situées au large des limites convenues dans l’échange de notes de 1961,
ni à imposer unilatéralement des restrictions à leur activité dans ces
zones. Le problème n’est pas réglé pour autant; comme la Cour l’a indi-
qué, l'Islande, en raison de sa situation spéciale, peut prétendre à des
droits préférentiels sur les stocks de poisson des eaux adjacentes à ses
côtes. Les droits des deux Parties, à savoir les droits de la République
fédérale de pêcher dans les eaux litigieuses et les droits préférentiels de
l'Islande, doivent être dûment reconnus. Ni dans un cas, ni dans l’autre,
il ne s’agit de droits absolus: les droits préférentiels d’un Etat riverain
sont limités par le degré de sa dépendance spéciale à l’égard des pêcheries,
ainsi que par son obligation de tenir compte des droits d’autres Etats
et des nécessités de la conservation; les droits établis d’autres Etats
pratiquant la pêche sont à leur tour limités par la dépendance speciale de
PEtat riverain à l’égard des pêcheries et par leur propre obligation de
tenir compte des droits d’autres Etats, y compris ceux de l’Etat riverain,
et des nécessités de la conservation.

64. Il en résulte que la conclusion de la Cour suivant laquelle l’exten-
sion par l'Islande des limites de sa compétence en matière de pêcheries
n’est pas opposable au demandeur ne signifie pas que celui-ci n’a envers
l'Islande aucune obligation en ce qui concerne la pêche dans les eaux
litigieuses entre 12 et 50 milles. Au contraire, les deux Etats ont le devoir
de tenir pleinement compte de leurs droits réciproques et des mesures de
conservation dont la nécessité dans ces eaux est démontrée. L’un des
progrès dont le droit international maritime est redevable à l’intensifica-
tion de la pêche est que, à l’ancienne attitude de laisser faire à l’égard des
ressources bilogiques de la haute mer, se substitue désormais la recon-
naissance qu’il existe un devoir de prêter une attention suffisante aux
droits d’autres Etats ainsi qu'aux impératifs de la conservation dans
l'intérêt de tous. Les deux Parties ont donc l’obligation de continuer à
étudier la situation des ressources de la pêche dans les eaux litigieuses et
d'examiner ensemble, sur la base des renseignements scientifiques et
autres données disponibles, les mesures qu’imposent la conservation, le
développement et l’exploitation équitable de ces ressources, en tenant
compte de tout accord international en vigueur entre elles, comme la

29
COMPÉTENCE PÊCHERIES (ARRÊT) 201

Convention du 24 janvier 1959 sur les pêcheries de l’Atlantique du nord-
est, ou de tous autres accords qui pourraient être conclus en la matière
lors de nouvelles négociations.

x

65. La méthode la plus propre à résoudre le différend est de toute
évidence celle de la négociation. Son objectif doit être de circonscrire les
droits et les intérêts des Parties, les droits préférentiels de l'Etat riverain
d’une part, les droits du demandeur d’autre part, afin d'apprécier et de
régler de façon équitable des questions comme celles de la limitation des
prises, de l’attribution des parts et des «restrictions connexes concernant
les zones interdites à la pêche, le nombre et le type des navires autorisés
et les modalités de contrôle des dispositions convenues » (Compétence en
matière de pêcheries ( République fédérale d’ Allemagne c. Islande), mesures
conservatoires, ordonnance du 12 juillet 1973, C.I.J. Recueil 1973, p. 314,
par. 7). Cela nécessite une connaissance scientifique détaillée des terrains
de pêche. Il est évident que ce sont surtout les Parties qui possèdent les
données et l'expérience voulues. C’est pourquoi la Cour éprouverait des
difficultés à tenter de définir elle-même avec précision un système d’ajuste-
ment équitable des droits en jeu.

66. Il résulte implicitement de la notion de droits préférentiels que des
négociations sont nécessaires pour définir ou délimiter l'étendue de ces
droits, comme cela a déjà été reconnu dans la résolution sur les situations
spéciales touchant les pêcheries côtières, adoptée à Genève en 1958, qui
est le point de départ du droit régissant la matière. Cette résolution prévoit
une collaboration entre l'Etat riverain et tous les autres Etats qui prati-
quent la pêche dans la région, en vue d’arrêter d’un commun accord des
mesures tendant à une solution équitable de la situation spéciale.

67. L'obligation de négocier découle donc de la nature même des
droits respectifs des Parties; leur ordonner de négocier est par conséquent
une manière justifiée en l'espèce d’exercer la fonction judiciaire. Cela
correspond aussi aux principes et dispositions de la Charte des Nations
Unies concernant le règlement pacifique des différends. Comme la Cour
l'a dit dans les affaires du Plateau continental de la mer du Nord:

«l'obligation de négocier ... ne constitue qu’une application particu-
lière d’un principe, qui est à la base de toutes relations internationales
et qui est d’ailleurs reconnu dans l’article 33 de la Charte des Nations
Unies comme l’une des méthodes de règlement pacifique des diffé-
rends internationaux » (C./.J. Recueil 1969, p. 47, par. 86).

68. En l'espèce, les Parties ont entamé des négociations dès que
l'Islande eut signifié son intention d'étendre sa compétence en matière
de pêche, mais ces négociations se sont trouvées bientôt dans l'impasse
et n’ont produit aucun résultat. Dans son mémoire, le demandeur a prié
la Cour de donner aux Parties certaines directives au sujet des principes

30
COMPÉTENCE PÊCHERIES (ARRÊT) 202

dont elles devraient s'inspirer pour négocier la méthode la plus équitable
de gestion des ressources halieutiques et s’est déclaré prêt à entamer des
discussions sincères avec le Gouvernement islandais afin d’aboutir à un
règlement permanent du problème des pêcheries. En ce qui concerne
l'Islande, sa politique a été clairement énoncée au paragraphe 3 de la
résolution de l’Althing du 15 février 1972 — elle consiste à poursuivre les
efforts tendant à résoudre les problèmes soulevés par l'élargissement au
moyen d’entretiens avec le demandeur.

69. Dans les nouvelles négociations qui doivent se tenir sur la base du
présent arrêt, les Parties bénéficieront de l'évaluation qui précède de leurs
droits respectifs et de certains principes directeurs en définissant la portée.
Leur tâche sera de conduire leurs négociations dans un esprit tel que
chacune doive, de bonne foi, tenir raisonnablement compte des droits de
l'autre dans les eaux entourant l’Islande au-delà de la limite des 12 milles,
afin de parvenir à une répartition équitable des ressources halieutiques,
fondée sur les données de la situation locale, et prenant en considération
les intérêts d’autres Etats qui ont dans la région des droits de pêche bien
établis. I] ne s’agit pas simplement d’arriver à une solution équitable, mais
d’arriver à une solution équitable qui repose sur le droit applicable.
Comme la Cour l’a dit dans les affaires du Plateau continental de la mer du
Nord:

«il ne s’agit pas d’appliquer l'équité simplement comme une repré-
sentation de la justice abstraite, mais d'appliquer une règle de droit
prescrivant le recours à des principes équitables » (C.J. Recueil
1969, p. 47, par. 85).

70. La Cour doit tenir compte de l’incidence qu’aura le prononcé de
son arrêt sur les mesures conservatoires indiquées le 17 août 1972, qui
limitaient notamment à 119 000 tonnes les prises des navires immatriculés
dans la République fédérale d'Allemagne. Ces mesures conservatoires
cesseront d’avoir effet à compter de la date du présent arrêt, car le pouvoir
d'indiquer de telles mesures, que la Cour tient de l’article 41 de son
Statut, ne peut s'exercer qu’en cours d'instance. Bien que les Parties
n'aient pas conclu d’accord provisoire en l’espèce, elles ne sont pas libres
de poursuivre sans restriction leur activité de pêche dans les eaux liti-
gieuses. Les négociations à mener de bonne foi que la Cour prescrit par
le présent arrêt impliquent, eu égard aux circonstances de l'espèce, que les
Parties ont l’obligation de tenir raisonnablement compte de leurs droits
réciproques et des nécessités de la conservation jusqu'à l'issue des négo-
ciations. Certes cette déclaration est évidemment une réaffirmation d’un
principe qui va de soi, mais elle vise les droits des Parties tels que le
présent arrêt les indique. Il est évident qu’en ce qui concerne le fond
comme la compétence la Cour ne statue que sur l’affaire portée devant

31
COMPÉTENCE PÊCHERIES (ARRÊT) 203

elle et non sur une situation hypothétique qui pourrait se produire dans
Pavenir. La Cour doit ajouter aussi que son arrêt ne peut empêcher les
Parties de tirer avantage de toute évolution ultérieure des règles pertinentes
du droit international.

* *

71. Dans la quatrième conclusion de son mémoire, maintenue pendant
la procédure orale, la République fédérale d'Allemagne a soulevé la
question d’une réparation pour les actes de harcèlement que les garde-
côtes islandais auraient commis contre ses navires de pêche. Sa conclusion
est ainsi formulée:

«Que les actes des garde-côtes islandais visant à gêner, par la
menace ou l’emploi de la force, les navires de pêche immatriculés
dans la République fédérale d'Allemagne ou à entraver leurs opéra-
tions de pêche sont contraires au droit international et que l'Islande
doit à ce titre réparation à la République fédérale d'Allemagne.»

72. La Cour ne peut admettre qu’elle n’aurait pas compétence pour
connaître de cette conclusion. Le problème soulevé à cet égard s'inscrit
dans la controverse qui est survenue entre les Parties et constitue un
différend relatif à l'élargissement par l'Islande de sa compétence en
matière de pêcheries. La conclusion se fonde sur des faits postérieurs au
dépôt de la requête mais découlant directement de la question qui fait
l’objet de cette requête. A ce titre, elle relève de la compétence de la Cour
telle qu’elle a été définie dans la clause compromissoire de l’échange de
notes du 19 juillet 1961.

73. Dans son mémoire et pendant la procédure orale, le Gouvernement
de la République fédérale d'Allemagne a indiqué ce qui suit, à propos de
sa conclusion relative à une réparation:

«[il] réserve tous ses droits de demander à être entièrement indemnisé
par le Gouvernement islandais pour tout acte illicite déjà commis ou
qui pourrait encore être commis... La République fédérale d’Alle-
magne ne présente pas, dans l’immédiat, à l'encontre de la Répu-
blique d’Islande, une demande de versement d’un montant déterminé
à titre de réparation du préjudice déjà causé à ses navires de pêche...
{Le gouvernement] prie cependant la Cour de dire et juger que la
République d'Islande est en principe responsable du tort causé aux
navires de pêche allemands ... et a l’obligation de réparer entiére-
ment le préjudice que la République fédérale d'Allemagne et ses
ressortissants ont effectivement subi de ce fait. »

74. La manière dont cette demande est formulée amène à poser la
question de savoir si la Cour est en mesure de se prononcer sur une

32
COMPÉTENCE PÊCHERIES (ARRÊT) 204

conclusion présentée sous une forme aussi abstraite. Une telle conclusion
tend non pas à la fixation de dommages-intérêts en raison de certains
faits précis, mais à une déclaration de principe selon laquelle l'Islande est
tenue d’indemniser la République fédérale pour toutes les entraves
illicites qu’elle a apportées à l’activité des navires de pêche allemands. Le
demandeur sollicite ainsi une déclaration par laquelle la Cour, statuant
définitivement, dirait que l’Islande a l’obligation de réparer entièrement
le préjudice subi par le demandeur du fait des entraves aux opérations de
ses navires qui ont été indiquées pendant l’instance. Dans son mémoire, la
République fédérale a énuméré un grand nombre d'incidents entre ses
navires et les garde-côtes islandais, et a ajouté:

«Le Gouvernement de la République fédérale prie ... la Cour de
dire et juger que la République d’Islande est en principe responsable
du tort causé aux navires de pêche allemands par les actes illicites
des garde-côtes islandais relatés dans les paragraphes qui précèdent
et a l'obligation de réparer entièrement /e préjudice que la République
fédérale d'Allemagne et ses ressortissants ont effectivement subi de ce
fait.» (Les italiques sont de la Cour.)

La conclusion finale, qui fait état des «actes ... visant à gêner ... les
navires ... ou à entraver leurs opérations » et déclare que «l'Islande doit
à ce titre réparation », confirme cette interprétation.

75. La cinquième partie du mémoire sur le fond contient une relation
générale des actes qualifiés par la République fédérale d’actes de harcèle-
ment dirigés contre ses navires de pêche par l'Islande; les annexes G, H,
let K fournissent certains autres détails évoqués dans des notes diploma-
tiques; l’annexe L donne la liste des incidents et précise en quoi chacun
d’eux a consisté. On trouve aussi quelques renseignements sur les inci-
dents dans les rapports de la République fédérale concernant l’application
de l’ordonnance de la Cour en indication de mesures conservatoires.

76. Les documents dont la Cour est saisie n’indiquent cependant pas
pour chaque cas, sous une forme concrete, le préjudice dont il est demandé
réparation ni le montant auquel on estime les dommages. Ils ne fournis-
sent pas non plus de justifications chiffrées. La Cour ne peut accorder
indemnité qu’en s’appuyant sur une conclusion concréte concernant
l'existence et le montant de chacun des préjudices invoqués. Sa décision
doit se fonder sur des motifs précis et des justifications détaillées concer-
nant les actes commis et tenir compte des faits relatifs à chaque inci-
dent ainsi que de leurs conséquences dans les circonstances pertinentes.
Ce n’est que par un examen des preuves que la Cour peut s'assurer que
chacune des conclusions concrètes est fondée en fait et en droit. Il est
assurément possible de demander une déclaration générale posant en
principe qu’une indemnité est due, mais à condition de prier aussi la
Cour d’examiner les preuves et de fixer, lors d’une phase ultérieure de la
même instance, le montant de cette indemnité. De plus, si le demandeur a
réservé tous ses droits «de demander à être entièrement indemnisé», il

33
COMPÉTENCE PÊCHERIES (ARRÊT) 205

n’a pas conclu à ce que le préjudice soit vérifié et l'indemnité fixée au
cours d’une phase ultérieure de la présente procédure. Dans une instance
où il est fait application de l’article 53 du Statut et alors que le demandeur
a déclaré qu’il ne réclamait pas le versement d’un montant déterminé à
titre de réparation, il ne conviendrait pas que la Cour prenne l'initiative
de solliciter des renseignements et des éléments de preuve précis au sujet
du dédommagement qui, selon le demandeur, correspondrait à chaque
incident et à chaque préjudice. Cela étant, la Cour ne-peut formuler une
constatation générale de responsabilité sur des questions au sujet
desquelles elle ne possède que des renseignements limités et des peuves
insuffisantes. En conséquence elle ne saurait donner suite à la quatrième
conclusion de la République fédérale d'Allemagne telle qu’elle lui a été
présentée.

77. Par ces motifs,
La Cour,

par dix voix contre quatre,

1) dit que le règlement relatif aux limites de pêche au large de I’Islande
(Reglugerd um fiskveidilandhelgi Islands) promulgué par le Gouver-
nement islandais le 14 juillet 1972 et portant extension unilatérale des
droits de pêche exclusifs de l’Islande jusqu’à 50 milles marins des
lignes de base spécifiées dans ledit règlement n’est pas opposable au
Gouvernement de la République fédérale d'Allemagne;

2) dit que, en conséquence, le Gouvernement islandais n’est pas en droit
d’exclure unilatéralement les navires de pêche de la République
fédérale d'Allemagne des régions situées entre les limites de pêche
convenues dans l’échange de notes du 19 juillet 1961 et les limites
spécifiées dans le règlement islandais du 14 juillet 1972, ni d’imposer
unilatéralement des restrictions aux activités de ces navires dans
lesdites regions;

par dix voix contre quatre,

3) dit que le Gouvernement islandais et le Gouvernement de la Répu-
blique fédérale d'Allemagne ont l'obligation mutuelle d'engager des
négociations de bonne foi pour aboutir à la solution équitable de leurs
divergences concernant leurs droits de pêche respectifs dans les régions
spécifiées au sous-paragraphe 2;

4) dit que, dans ces négociations, les Parties doivent prendre en considé-
ration notamment:

a) le fait que, dans la répartition des ressources halieutiques des
régions spécifiées au sous-paragraphe 2, l'Islande a droit à une part
préférentielle dans la mesure où sa population est spécialement

34
COMPÉTENCE PÊCHERIES (ARRÊT) 206

tributaire des pêcheries des eaux avoisinant ses côtes pour sa sub-
sistance et son développement économique;

b) le fait que, vu l’activité de ses pêcheurs dans les régions spécifiées
au sous-paragraphe 2, la République fédérale d'Allemagne a aussi
des droits établis à l'égard des ressources halieutiques de ces
régions dont des éléments de sa population sont tributaires pour
leur subsistance et leur prospérité économique;

c) l’obligation de tenir dûment compte des intérêts d’autres Etats à la
conservation et à l’exploitation équitable de ces ressources;

d) le fait que les droits susmentionnés de l’Islande et de la République
fédérale d'Allemagne devraient pouvoir s'exercer dans la mesure
compatible avec la conservation et le développement des ressources
halieutiques dans les régions specifiées au sous-paragraphe 2 et
avec les intérêts d’autres Etats à la conservation et à l’exploitation
équitable de ces ressources;

e) l'obligation de continuer à étudier la situation de ces ressources et
d'examiner ensemble, compte tenu des renseignements scientifiques
et autres données disponibles, les mesures qu’imposent la conser-
vation, le développement et l’exploitation équitable de ces res-
sources, en utilisant le mécanisme établi par ia Convention sur les
pêcheries de l'Atlantique du nord-est ou tout autre moyen qui
pourrait être accepté à l’issue de négociations internationales;

par dix voix contre quatre,

5) dit ne pas pouvoir donner suite à la quatrième conclusion de la
République fédérale d'Allemagne.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-cinq juillet mil neuf cent soixante-quatorze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale d'Allemagne et au Gouvernement de la République
d'Islande.

Le Président,
£ Signé) Manfred LACHS.

Le Greffier,
(Signé) S. AQUARONE.

M. Lacus, Président, fait la déclaration suivante:

Je souscris aux motifs et aux conclusions de la Cour et, comme l’arrêt
n’appelle pas d’explications et se suffit à lui-même, je n’estimerais pas
approprié de présenter des commentaires à son sujet.

35
COMPÉTENCE PÊCHERIES (DÉCL. DILLARD) 207

M. DILLARD, juge, fait la déclaration suivante:

Je m'associe aux décisions de la Cour consignées dans les quatre
premiers sous-paragraphes du dispositif, pour les raisons que j’ai exposées
dans mon opinion individuelle en l'affaire parallèle Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord c. Islande, et que je considère
applicables mutatis mutandis à la présente affaire.

Si je souscris à la décision du cinquième sous-paragraphe, aux termes
duquel la Cour «dit ne pas pouvoir donner suite à la quatrième conclusion
de la République fédérale d'Allemagne », je me vois obligé d’ajouter la
réserve suivante !.

La Cour a jugé, au paragraphe 72, qu’elle est compétente pour
connaître de cette conclusion particulière. Bien que, pour des raisons
évidentes, celle-ci n'ait pas figuré dans la requête déposée le 5 juin 1972,
puisque les actes de harcèlement et d’ingérence se sont produits plus tard,
elle figure dans le mémoire sur le fond et les conclusions finales. Le retard
ne devrait donc pas constituer un obstacle. La manière dont la Cour a
interprété la nature et la portée de l'échange de notes de 1961, telle qu’elle
ressort de l’analyse des autres conclusions, s’harmonise tout à fait avec la
constatation selon laquelle la clause juridictionnelle est assez vaste pour
englober aussi cette conclusion. La Cour est donc, à mon avis, pleine-
ment justifiée à se déclarer compétente pour en connaître.

La Cour a cependant interprété la conclusion dont il s’agit comme
tendant à ce qu’elle dise, statuant définitivement, que l'Islande a l’obli-
gation de réparer entièrement le préjudice subi par le demandeur du fait
des entraves indiquées pendant l'instance (par. 74). Conformément à
cette interprétation, elle considère qu’une telle conclusion sort du cadre
de sa compétence en application de l’article 53 du Statut, car elle estime
ne pas disposer de preuves suffisantes pour s'assurer que chacune des
réclamations concrètes est fondée en fait et en droit (par. 76). Si cette
interprétation était la seule interprétation légitime, je m'inclinerais sans
réserve devant la décision.

Toutefois ce n’est pas, à mon avis, la seule interprétation légitime et ce
n’est peut-être pas non plus la meilleure. Le demandeur, dans son
mémoire sur le fond et pendant la procédure orale, a insisté sur le fait
qu’il ne formule pour le moment aucune demande tendant à obtenir le
paiement d’une indemnité déterminée. Dans sa conclusion même, il prie
seulement la Cour de déclarer que les actes de harcèlement et les entraves
apportées sont contraires au droit et que l'Islande, sur le plan des principes,
est tenue de réparer. Certes, cette conclusion est formulée de façon
abstraite, mais il reste à savoir si cela doit empêcher la Cour de statuer à
son sujet. Je n’en suis pas tout à fait convaincu.

Il n’est guère douteux que les actes de harcèlement et les entraves
apportées par l'Islande, et qui ont été évoqués en grand détail au cours

1 Toutes les conclusions du demandeur sont reproduites au paragraphe 12 de l'arrêt
et la quatrième conclusion figure aussi au paragraphe 71.

36
COMPÉTENCE PÊCHERIES (DÉCL. DILLARD) 208

du procès, étaient contraires au droit. Ils ont été commis pendant
l'instance au mépris des obligations acceptées par l’Eslande dans l'échange
de notes de 1961, que la Cour a déclaré constituer un traité en vigueur.
Il est également évident que, par leur caractère illicite, ils engagent la
responsabilité internationale de l'Islande. Dans l'affaire des Phosphates du
Maroc (C.P.J.L. série A/B n° 74, p. 28), la Cour a rattaché l'apparition
d’une responsabilité internationale à l’existence d’un «acte attribuable à
l'Etat et décrit comme contraire aux droits conventionnels d’un autre
Etat ». J} n’est guère besoin de citer des autorités à l’appui d’une propo-
sition aussi élémentaire. Ainsi, en réalité, la Cour était seulement invitée
à relever le caractère illicite des actes commis et à donner acte de
l'obligation de réparer qui en résultait pour l'Islande. I] ne lui était pas
demandé de fixer le montant de dommages-intérêts.

La Cour a reconnu cela au paragraphe 74 de l’arrêt, mais au lieu de
souligner que la conclusion envisagée est limitée par sa nature, elle a
préféré lui attribuer un caractère élargi. Comme on l’a dit plus haut, son
interprétation l’a naturellement amenée à conclure qu'elle ne pouvait pas
donner suite à cette conclusion, faute d'éléments de preuve relatifs à
chaque réclamation prise en particulier. Tout en reconnaissant la force
du raisonnement de la Cour, j'aurais préféré l'interprétation plus
restrictive.

Je tiens à ajouter que, sur ce sujet, je fais miennes les idées exprimées
par sir Humphrey Waldock dans son opinion individuelle.

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

J'ai dû voter à regret contre l'arrêt de la Cour. Toutefois dans mon
esprit mon vote négatif ne traduit pas à proprement parler une opposition
car, dans un autre contexte, j'aurais sans doute voté pour le processus que
la Cour a cru devoir suivre pour aboutir à sa décision. A mon sens celle-ci
fixe plutôt les conditions d'exercice des droits préférentiels, de la con-
servation des espèces halieutiques et des droits historiques qu'elle ne
répond à la demande priacipale du demandeur qui est de dire le droit sur
un point précis.

J'aurais d'autant plus volontiers souscrit à la conception des droits
préférentiels que la Cour ne fait que se conformer à sa propre décision
dans l'affaire des Pécheries.

Yl y a lieu de noter que le demandeur n’a nulle part sollicité la Cour de
trancher entre l'Islande et lui un différend qui aurait pour objet les droits
préférentiels du riverain, la conservation des espèces halieutiques ou les
droits historiques — cela ressort tout au long du très élaboré exposé des
motifs de l'arrêt. Il est manifeste que les considérations de ces différends
chefs abondamment développés dans larrêt ne font l'objet d'aucune con-
testation de la part des Parties. Il n’y a aucun doute qu'après avoir exposé

37
COMPETENCE PECHERIES (DÉCL. IGNACIO-PINTO) 209

les faits et les motifs qu’il invoque à l’appui de sa cause le demandeur n’a
sollicité la Cour que de statuer sur le différend survenu entre lui et
l'Islande et de dire et juger notamment:

«Que l'élargissement unilatéral par l'Islande de sa zone de com-
pétence exclusive sur les pêcheries jusqu’à 50 milles marins à partir
des lignes de base actuelles, ... n’a aucun fondement en droit inter-
national à l’encontre de la République fédérale d'Allemagne... »
(arrêt, par. 12, point 1).

C'est clair et net et tous les autres points des conclusions ne sont que
des accessoires ou des conséquences de cette demande principale. Or à
cette demande capitale que le demandeur a longuement développée aussi
bien dans son mémoire que dans sa plaidoirie et qui a été reprise dans ses
conclusions finales, la Cour, par un raisonnement qu’elle a longuement
tenté de justifier, n'est finalement pas arrivée à donner une réponse
positive.

Elle a éludé délibérément la question à elle clairement posée en l’es-
pèce, à savoir si les prétentions de l’Islande sont conformes aux règles de
droit international. Cette question écartée, elle élabore tout un système de
raisonnement pour affirmer finalement que le règlement du Gouverne-
ment islandais, promulgué le 14 juitlet 1972 et «portant extension unila-
térale des droits de pêche exclusifs de l’fslande jusqu’à 50 milles marins
des lignes de base spécifiées dans ledit réglement n’est pas opposable au
Gouvernement de la République fédérale d'Allemagne ».

Selon moi, tout le problème est là car cette demande est fondée sur des
faits qui constituent, du moins dans le droit présent et la pratique de la
majorité des Etats, des violations flagrantes de conventions internationales
actuelles. Il est à noter que l'Islande ne les nie pas. Or les faits reprochés
sont patents, ils concernent indubitablement le traité liant les Etats parties
car Péchange de notes du 19 juillet 1961 a bien la valeur d’un tel acte. Que
la Cour estime, après avoir réglé la demande fondamentale du demandeur
au regard du droit international, qu’il y ait lieu de prendre en considéra-
tion la situation exceptionnelle de l’Islande et les intérêts vitaux de ses
populations pour s'inspirer des principes d'équité et pour envisager une
solution au différend, eût été la voie normale à suivre d’autant plus que le
demandeur \ui-même y souscrit dans ses conclusions finales. Mais l’on ne
saurait admettre qu’en raison de sa situation particulière l'Islande puisse
être d'office dispensée de l'obligation de respecter les engagements inter-
nationaux qu’elle a souscrits. En ne répondant pas sans équivoque à cette
demande principale, la Cour a manqué à l’œuvre de justice qui lui est de-
mandée.

Comment peut-on en effet qualifier les actes et les comportements de
l'Islande qui lui ont valu d’être citée à comparaître devant la Cour? Son
refus de respecter l'engagement souscrit par elle dans l’échange de notes
du 19 juillet 1961 de soumettre à la Cour internationale de Justice
tout différend qui s’éléverait à l’occasion de l'extension de sa zone exclu-

38
COMPÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 210

sive de pêche, d’ailleurs prêvue par les Parties, au-delà des 12 milles
marins, ce refus injustifié ne constitue-t-il pas une violation du droit
international?

De même lorsque, contrairement à ce qui est généralement admis par
la majorité des Etats dans la Convention de Genève de 1958, en son
article 2, où il est clairement spécifié qu’il existe une zone de haute mer
qui est res communis, l'Islande décide unilatéralement par son règlement
du 14 juillet 1972 de porter sa compétence exclusive de 12 milles marins
à 50 milles marins depuis les lignes de base, ne commet-elle pas là aussi
une violation du droit international? On ne saurait donc rien reprocher à
la Cour si elle reconnaissait le bien-fondé de la demande.

Je crois pour ma part que la Cour aurait à coup sûr renforcé son auto-
rité juridictionnelle si elle avait répondu positivement à la demande qui
lui est faite par la République fédérale d'Allemagne au lieu de se lancer
dans l'élaboration d’une thèse sur les droits préférentiels, la zone de
conservation des espèces halieutiques ou les droits historiques, au sujet
desquels il n’y a jamais eu de différend, voire même pas l’ombre d’une
controverse ni de la part du demandeur ni de celle du défendeur.

Par ailleurs, je ne suis pas indifférent au fait que la majorité de la Cour
semble avoir adopté la thèse qui se dégage du présent arrêt dans le but
d'indiquer la voie à suivre aux membres de la Conférence sur le droit de
la mer siégeant en ce moment à Caracas.

La Cour apparaît à cette occasion comme soucieuse d’indiquer les
principes selon lesquels il serait souhaitable qu’une réglementation inter-
nationale générale soit adoptée en matière de droit de pêche.

Je ne méconnais pas la valeur des motifs ayant guidé la pensée de la
majorité de la Cour et c'est à juste titre qu’elle a voulu tenir compte de la
situation spéciale de l'Islande et de ses habitants, situation qui mérite
d'être considérée comme digne d’être traitée avec une sollicitude toute
particulière. Il conviendrait à cet égard d’envisager l’application du
même traitement à tous les pays en voie de développement se trouvant
dans son cas et qui, étant actuellement victimes de l’inorganisation
anarchique de la pêche internationale, nourrissent l’espoir de voir régler
tous ces problèmes de pêcheries. Mais telle n’est pas la question posée à
la Cour et la réponse donnée ne peut être que qualifiée d’évasive.

En adoptant ce point de vue je n’ignore pas que je cours le risque que
l’on me reproche de ne pas être au diapason de la tendance actuelle de
voir la Cour s’attribuer un pouvoir créateur que ne lui reconnaît, à mon
avis, ni la Charte des Nations Unies, ni son Statut. D’aucuns diraient
même peut-être que la conception classique du droit international que je
professe est dépassée; pour ma part, je ne crains pas de continuer à res-
pecter les normes classiques de ce droit. Peut-être que de la troisième
Conférence sur le droit de la mer se dégageront quelques principes positifs
acceptés par tous les Etats. Je le souhaite et y applaudirai tout le premier
et, de plus, je serai satisfait de voir la bonne application qu’on en pourrait
faire, notamment au bénéfice des pays en voie de développement. Mais
fidèle avant tout à la pratique juridictionnelle, je demeure fervent partisan

39
COMPETENCE PÊCHERIES (DECL. IGNACIO-PINTO) 211

de la nécessité pour la Cour de se limiter à son obligation de dire le droit
tel qu’il existe présentement par rapport aux faits de la cause soumise à
son appréciation.

Pour le surplus, je trouve absolument normal que, en droit interna-
tional comme en tout autre droit d’ailleurs, le droit existant puisse être
remis en cause de temps à autre — c’est Je plus sûr moyen de promouvoir
son développement progressif — mais il n’y a pas lieu d’en conclure pour
autant que la Cour doit, pour cette raison et à l’occasion du présent dif-
férend entre l'Islande et la République fédérale d'Allemagne, paraître
l’inspiratrice de certaines idées de plus en plus d'actualité, voire partagées
par un nombre respectable d'Etats, en matière de droit de la mer et qui
hantent, semble-t-il, la plupart des conférenciers siégeant actuellement
à Caracas. Il convient, à mon avis, d'éviter d’entrer dans une voie d’anti-
cipation quant au règlement des problèmes comme ceux que les droits
préférentiels et autres impliquent.

Pour terminer cette déclaration, je crois pouvoir m’inspirer de la con-
clusion que formule le secrétaire adjoint du Comité des fonds marins des
Nations Unies, M. Jean-Pierre Lévy, en souhaitant que l’idée qui s’en
dégage puisse inspirer les Etats et plus particulièrement l’Islande qui,
négligeant de suivre la voie du droit, préfère attendre des assemblées à
caractère politique la justification de ses droits.

Je suis d'accord avec M. Jean-Pierre Lévy pour penser que:

«il est à espérer que les Etats mettront à profit ces quelques pro-
chaines quatre ou cinq années pour tenter de se prouver à eux-mêmes
et surtout à leurs ressortissants, que l’intérêt général de la commu-
nauté internationale et le bien-être des peuples de la terre peuvent être
préservés par la modération, la compréhension mutuelle et l'esprit
de compromis, qui seuls permettront à la troisième Conférence sur le
droit de la mer de se tenir et de réussir à codifier un ordre juridique
nouveau pour la mer et ses ressources » («La troisième Conférence
sur le droit de la mer », Annuaire français de droit international, 1971,
p. 828).

En attendant l’avènement de l'ère nouvelle tant souhaitée, je m’honore
de me trouver en accord avec quelques juges de la Cour tels que
MM. Gros, Petrén et Onyeama pour qui la règle d’or pour la Cour doit
être de se limiter strictement, en de semblables causes, à ses attributions
juridictionnelles.

M. NAGENDRA SINGH, juge, fait la déclaration suivante:

Il est certains motifs dont la validité s’impose à moi avec tant de force
qu'ils me permettent de donner ma voix à l’arrêt que rend la Cour en la

40
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 212

présente affaire; je leur attache une telle importance que je crois devoir
les souligner pour bien mettre en relief la valeur réelle de cet arrêt, sa
portée aussi bien que son sens profond. Je voudrais les exposer brièvement
ci-après, ainsi que les aspects de l’arrêt qui revétent à mes yeux une si
grande importance.

Fondant sa décision sur le droit résultant d'accords bilatéraux, à savoir
l'échange de notes de 1961 qui prime en l’espèce, la Cour s’est prononcée
sur les première et deuxième conclusions du mémoire du demandeur sur
le fond, en proclamant, comme celui-ci l’en sollicite, que les mesures
prises par l'Islande ne sont pas opposables à la République fédérale
d'Allemagne. Cela suffit aux fins de cette partie de l’arrêt. Il n’était donc
pas nécessaire que la Cour statue sur l'aspect de la première conclusion
qui fait appel au droit général.

Dans les circonstances spéciales de la présente affaire, la Cour ne s’est
donc pas prononcée sur la demande particulière tendant à ce que la Cour
dise que l'élargissement par l'Islande de sa zone de compétence exclusive
sur les pêcheries jusqu'à 50 milles marins était sans fondement en droit
international, ce qui équivalait à demander à la Cour de dire qu’un tel
élargissement était ipso jure contraire au droit et dépourvu de validité
erga omnes. S’étant abstenue de statuer sur ce point, la Cour n’a donc
pas eu à se prononcer sur la thèse juridique que le demandeur faisait
valoir à l'appui de sa première conclusion, à savoir qu’il existe actuelle-
ment une règle de droit international coutumier interdisant de façon
générale aux Etats d'étendre au-delà de 12 milles leur compétence en ma-
tière de pêcheries.

Un élément de développement subsiste encore en ce qui concerne le
droit général. Les règles de droit maritime coutumier relatives aux limites
de la compétence en matière de pêcheries sont encore en voie d'évolution
et, face à des pratiques étatiques largement divergentes et fortement
discordantes, ne se sont pas cristallisées jusqu'ici. De même, bien qu’on ait
codifié une grande partie du droit maritime conventionnel aux Conférences
de Genève de 1958 et de 1960 sur le droit de la mer, il est certains éléments
de ce droit qui, tout le monde l’admet, ont été laissés de côté pour être
réglés plus tard et qui, avec d’autres matières, sont maintenant l’objet de
nouveaux efforts de codification. Etant donné que la question de l'étendue
de la compétence des Etats en matière de pêcheries est au nombre de ces
éléments sur lesquels l’accord ne s’est pas encore fait, la Cour ne pouvait
pas la régler car elle ne saurait «rendre de décision sub specie legis feren-
dae, ni énoncer le droit avant que le législateur l’ait édicté».

Bien que j'attache de l'importance à ce point, je ne m'y attarderai pas
davantage car je souscris aux vues exprimées par mes collègues dans
l'opinion commune que le groupe de cinq juges dont je fais partie a
présentée et où cet aspect du problème est traité de façon plus détaillée.

41
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 213

IE

La contribution que l’arrêt apporte au développement du droit de la
mer réside dans la reconnaissance qu’il accorde à la notion des droits
préférentiels de l'Etat riverain sur les pêcheries des eaux adjacentes,
surtout quand cet Etat se trouve dans une situation spéciale parce que
sa population est tributaire des pêcheries dont il s’agit. De plus, la Cour
reconnaît ensuite que le droit en matière de pêche doit accepter la
primauté des impératifs de la conservation sur la base de données
scientifiques. Cet élément est à juste titre mis en relief dans la mesure
nécessaire pour établir que les droits préférentiels de | Etat riverain et les
droits historiques d’autres Etats tributaires des mémes lieux de péche
doivent être exercés sous réserve de la considération primordiale d’une
conservation rationnelle des ressources halieutiques dans l'intérêt de tous.
Cette conclusion semble justifiée si l’on doit protéger et développer au
profit de la collectivité cette source vitale de l'alimentation humaine.

En outre, il a toujours été nécessaire d'admettre clairement, en matière
de droit maritime, l'existence d’une obligation de tenir «raisonnablement
compte de l'intérêt [des] autres Etats», ce principe consacré à l’article 2
de la Convention de Genève de 1958 sur la haute mer qui s'applique
même aux quatre libertés de [a haute mer et que la Cour a pris en consi-
dération en l’espéce. En conséquence, les droits de Etat riverain, qui
doivent avoir priorité sur ceux des autres Etats dans les pécheries
côtières des eaux adjacentes, doivent néanmoins être exercés compte
dûment tenu des droits des autres Etats et les prétentions opposées qui
sont émises à ce sujet doivent être conciliées sur la base de considérations
d'équité. J] n'existe pas, jusqu'ici, de droit conventionnel qui régisse
expressément la question et c’est l’évolution du droit coutumier qui,
en l'espèce, a servi de fondement à l’arrêt de la Cour.

HI

La Cour, en tant qu’organe judiciaire principal des Nations Unies et eu
égard au domaine spécial dans lequel elle exerce son activité, a un rôle
particulier à jouer dans l'administration de la justice. Dans cette optique,
la nécessité d'apporter une solution à tout différend que des Etats souve-
rains lui soumettent est un élément que la Cour ne doit pas perdre de vue
dans l'exercice de sa fonction judiciaire. Plus d’une disposition de la
Charte des Nations Unies met l'accent sur cet aspect de la question du
règlement des différends. On peut d’abord citer l’article 2, paragraphe 3,
ainsi que l’article premier, où figurent des expressions telles que «l’ajuste-
ment ou le règlement de différends ou de situations de caractère interna-
tional» ou «règlent leurs différends internationaux »; il y a également
l’article 33 qui enjoint aux Etats Membres de « rechercher la solution » de
leurs différends par des moyens pacifiques.

Cette façon de voir les choses est, du reste, tout à fait conforme à la
jurisprudence de la Cour. Dans l’ordonnance qu’elle a rendue le 19 août

42
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 214

1929 en l'affaire des Zones franches de la Haute-Savoie et du Pays de Gex
(C.P.J I. série À n° 22, p. 13), la Cour permanente de Justice internationale
a déclaré que le règlement judiciaire des conflits internationaux n’était
qu'un succédané au règlement direct et amiable de ces conflits entre les
parties. Par conséquent, si la conduite de négociations paraît nécessaire
dans les circonstances particulières d’un cas donné, la Cour ne doit pas
hésiter à ordonner aux parties de négocier pour faciliter la solution du
différend. Définissant le contenu de l'obligation de négocier, la Cour
permanente a déclaré, dans l’avis consultatif qu'elle a rendu en 1931 en
Paffaire du Trafic ferroviaire entre la Lithuanie et la Pologne (C.P.J1. série
A/B n° 42, 1931, p. 116), qu’il ne s'agissait «pas seulement d'entamer des
négociations, mais encore de les poursuivre autant que possible, en vue
d’arriver à des accords», même si «l'engagement de négocier n’implique
pas celui de s'entendre». On doit manifestement en déduire qu’une fois
les négociations ordonnées en vue du règlement d’un différend, tout doit
être mis en œuvre non seulement pour en favoriser le déroulement, mais
aussi pour contribuer à en assurer l’heureuse issue. Nous avons également
l'arrêt rendu par la Cour dans les affaires du Plateau continental de la mer
du Nord (C.LJ. Recueil 1969) qui cite l’article 33 de la Charte et d’après
lequel les Parties devaient négocier de bonne foi pour régler leur différend
sur ja base de l’arrêt.

De toute évidence, il ne conviendrait guère et il serait même hors de
question qu’un tribunal ordonne des négociations dans chaque affaire
dont il est saisi, ou qu’il envisage de le faire lorsque les circonstances ne le
justifient pas; mais en l’espèce des négociations paraissent nécessaires eu
égard à la nature du différend, qui porte sur les mêmes lieux de pêche et
soulève controverses et problèmes qui, plus que tous autres, se prêtent à
un règlement par voie de négociation. Le recours aux négociations paraît
également indiqué si l’on tient compte de la nature du droit qui doit être
appliqué, qu'il s'agisse de l'accord de 1961 dont la clause compromissoire
prévoit un préavis de six mois manifestement destiné à permettre des né-
gociations ou que l’on fasse appel à des considérations d'équité. La Cour
a donc accueilli la troisième conclusion du mémoire du demandeur sur le
fond, et a dit que les négociations étaient le moyen auquel il convenait de
recourir pour résoudre le problème que pose la nécessité de concilier de
façon équitable les droits historiques que le demandeur tient de son acti-
vité traditionnelle de pêche avec les droits préférentiels que l'Islande pos-
sède en tant qu’Etat riverain spécialement tributaire de ses pêcheries.
Dans son arrêt, la Cour a invité les Parties à négocier un règlement; elle a
ainsi souligné combien elle tenait à ce que sa décision assure la solution du
différend.

On ne peut dire d'aucune instance judiciaire — et d’autant moins de la
Cour internationale de Justice — qu’elle déroge à sa fonction lorsqu'elle
accorde au règlement du litige la place importante qu’il mérite — c’est la
l'objectif ultime de toute décision judiciaire de même que celui de la
Charte, et la Cour, en tant qu’organe des Nations Unies, ne saurait guère
manquer d’en tenir compte. Tout tribunal qui s’acquitterait de sa fonc-

43
COMPETENCE PÊCHERIES (DECL. NAGENDRA SINGH) 215

tion de cette manière rendrait, semble-t-il, la justice dans une optique plus
large, libre de toutes conceptions étroites et limitées.

Ainsi, lorsque la Cour a examiné la question de savoir si elle avait com-
pétence pour connaître de l’aspect du litige qui avait trait aux nécessités
de la conservation et à l’exercice de droits préférentiels compte dûment
tenu des droits historiques, elle a considéré à juste titre que cet aspect
faisait partie intégrante du différend dont elle était saisie. Il est évident
que, pour pouvoir se prononcer efficacement sur le différend qui lui était
soumis et lui trouver la solution appropriée, la Cour devait l’examiner
sous tous ses aspects. Comment en irait-il autrement si l’on veut que la
justice rendue ne soit pas une justice partielle, mais cette justice complète à
laquelle un tribunal doit toujours tendre? On peut donc dire que c’est
également dans l'intérêt général du règlement du différend que la Cour
n’en a pas dissocié certains éléments indissolublement liés à l’essentiel du
présent litige pour refuser de se prononcer à leur égard. La Cour doit
certes ne pas perdre de vue les limitations qui découlent du principe du
consentement en tant que fondement des obligations internationales,
principe qui régit également sa propre compétence pour connaître d’un
différend. Cela ne saurait cependant signifier que lorsque, du libre con-
sentement des parties, un organe régulièrement constitué en cour de
justice est chargé de trancher un différend il doit de quelque manière que
ce soit manquer de s’acquitter pleinement et efficacement de ses obliga-
tions. Il serait un peu inquiétant de voir la Cour elle-même adopter une
conception trop étroite ou une interprétation trop restrictive du libellé de
la disposition qui lui confère compétence, en l’occurrence du membre de
phrase «l'élargissement de la juridiction sur les pêcheries autour de
l'Islande », que l’on trouve dans la clause compromissoire de l'échange de
notes de 1961. Il serait impossible de considérer que ce membre de phrase
limite la compétence conférée à la Cour à la seule question de savoir si
Yextention par l'Islande de sa zone de pêche est ou non conforme aux
règles de droit existantes. De même la Cour ne saurait se déclarer incom-
pétente pour connaître de la quatrième conclusion du demandeur relative
à une indemnisation, car c’est le différend qui est à l’origine de cette
conclusion et c’est à lui qu’elle se rattache. Aussi la Cour ne doit-elle pas
perdre de vue les considérations touchant la solution du litige, tout en se
maintenant rigoureusement dans le cadre du droit qu'elle est chargée
d'appliquer et en demeurant fidèle en toute occasion aux procédures
qu’elle doit suivre.

IV

Aux fins de Papplication du droit de la mer, de même que pour bien
comprendre les questions relatives aux pêcheries et se faire une juste
idée des faits dans la présente espèce, il n’est pas sans importance de
savoir ce qu’est le contenu précis des expressions «compétence en ma-
tière de pêcheries» ou «juridiction sur les pêcheries», ce qu’elles signifient
et ce qu’elles recouvrent. La notion de compétence en matière de pêche-

44
COMPETENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 216

ries s’étend à des domaines comme l’application de mesures de conserva-
tion, l’exercice de droits préférentiels et le respect de droits historiques,
étant donné que, dans chacun de ces domaines, la mise en ceuvre peut faire
intervenir un élément de compétence. Méme le mot «élargissement » qui
figure, aux côtés des mots «de la juridiction sur les pêcheries », dans la
clause compromissoire de l'accord de 1961, ne saurait être interprété
restrictivement de manière à viser simplement l'élargissement d’une zone
géographique ou le report d’une limite, car un tel élargissement ou report
serait privé de toute signification en l'absence d’un élément juridictionnel
lui donnant, en quelque sorte, son contenu juridique. Ii n’est donc pas
sans intérêt de souligner que le préambule de la Proclamation Truman de
1945 concernant les pêcheries côtières des Etats-Unis fait mention d’une
base «juridictionnelle» pour l’application de mesures de conservation
dans les eaux adjacentes, étant donné que de telles mesures doivent être
appliquées comme tout autre règlement dans une zone particulière. C’est
là un argument de plus à l’appui de la conclusion de la Cour selon laquelle
elle a compétence pour traiter des aspects du différend qui ont trait à la
conservation et aux droits préférentiels, car Pexpression «lélargissement
de la juridiction sur les pêcheries» que l'on trouve dans l'accord de 1961
doit être réputée englober lesdits aspects.

V

Un autre aspect de l'arrêt qui revêt de importance à mes yeux est qu'il
«ne peut ... empêcher les Parties de tirer avantage de toute évolution
ultérieure des règles pertinentes du droit international » (par. 77). La Cour
ne peut connaître que de l'affaire dont elle est saisie: elle ne saurait en
aucun cas tenir compte d'une situation hypothétique qui pourrait résulter,
plus tard, de la conduite de négociations ou du refus de négocier, ou de
tout autre événement, y compris même un nouvel acte juridictionnel.
Aussi, la possibilité ou même la probabilité de modifications du droit ou
des situations dans l’avenir ne saurait empêcher un tribunal de rendre
actuellement sa décision.

MM. FORSTER, BENGZON, JIMÉNEZ DE ARÉCHAGA, NAGENDRA SINGH
et RUDA, juges, joignent à l'arrêt l'exposé de leur opinion individuelle
collective; M. DE CASTRO et sir Humphrey WALDOCK, juges, joignent à
l’arrêt les exposés de leur opinion individuelle.

MM. Gros, PETREN et ONYEAMA, juges, joignent à l'arrêt les exposés
de leur opinion dissidente.

(Paraphé) M.L.
(Paraphé) S.A.

45
